CT CMECF NextGen                                                  https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                         Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 1 of 67
                                                                               APPEAL,CLOSED,EFILE,MOTREF

                                                 U.S. District Court
                                       District of Connecticut (New Haven)
                                 CIVIL DOCKET FOR CASE #: 3:14-cv-00956-JBA


          Strauch et al v. Computer Sciences Corp                       Date Filed: 07/01/2014
          Assigned to: Judge Janet Bond Arterton                        Date Terminated: 01/05/2018
          Cause: 29:201 Fair Labor Standards Act                        Jury Demand: Plaintiff
                                                                        Nature of Suit: 710 Labor: Fair Standards
                                                                        Jurisdiction: Federal Question
          Special Master
          D. Charles Stohler                             represented by David Charles Stohler
                                                                        Carmody Torrance Sendak & Hennessey,
                                                                        LLP - WTBY
                                                                        50 Leavenworth St., PO Box 1110
                                                                        Waterbury, CT 06721-1110
                                                                        203-573-1200
                                                                        Fax: 203-575-2600
                                                                        Email: cstohler@carmodylaw.com
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

          Plaintiff
          Joseph Strauch                                 represented by Andrew Lah
          on behalf of himself and all those similarly                  Lewis, Feinberg, Lee, Renaker & Jackson,
          situated                                                      P.C.-CA
                                                                        476 9th Street
                                                                        Oakland, CA 94607
                                                                        510-839-6824
                                                                        Fax: 510-939-7839
                                                                        Email: alah@lewisfeinberg.com
                                                                        TERMINATED: 06/21/2016
                                                                        LEAD ATTORNEY
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED

                                                                        Daniel M. Hutchinson
                                                                        Lieff, Cabraser, Heimann & Bernstein
                                                                        275 Battery St., 30th Fl.
                                                                        San Francisco, CA 94111-3339
                                                                        415-956-1000
                                                                        Fax: 415-956-1008
                                                                        Email: dhutchinson@lchb.com
                                                                        LEAD ATTORNEY
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED



1 of 67                                                                                                        8/24/2020, 9:30 AM
CT CMECF NextGen                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                   Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 2 of 67


                                                            Darin Ranahan
                                                            Feinberg, Jackson, Worthman & Wasow
                                                            LLP
                                                            2030 Addison Street
                                                            Ste 500
                                                            Berkeley, CA 64704
                                                            510-269-2366
                                                            Fax: 510-269-7994
                                                            Email: darin@feinbergjackson.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Darnley D. Stewart
                                                            Outten & Golden LLP - NY
                                                            685 Third Ave., 25th Floor
                                                            New York, NY 10017
                                                            (212) 245-1000
                                                            Fax: (646) 509-2060
                                                            Email: dstewart@outtengolden.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Elizabeth Stork
                                                            Reavis Page Jump LLP
                                                            41 Madison Avenue
                                                            Ste 41st Floor
                                                            New York, NY 10010
                                                            212-763-4100
                                                            Email: estork@rpjlaw.com
                                                            TERMINATED: 02/20/2018
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Genevieve Casey
                                                            Feinberg, Jackson, Worthman & Wasow
                                                            LLP
                                                            2030 Addison Street
                                                            Ste 500
                                                            Berkeley, CA 64704
                                                            510-269-7998
                                                            Email: genevieve@feinbergjackson.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Jahan C Sagafi



2 of 67                                                                                            8/24/2020, 9:30 AM
CT CMECF NextGen                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                   Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 3 of 67

                                                            Outten & Golden LLP
                                                            One California Street
                                                            12th Floor
                                                            San Francisco, CA 94111
                                                            415-638-8800
                                                            Fax: 415-638-8810
                                                            Email: jsagafi@outtengolden.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Jared Goldman
                                                            Outten & Golden LLP - NY
                                                            685 Third Ave., 25th Floor
                                                            New York, NY 10017
                                                            (212) 245-1000
                                                            Fax: (646) 509-2060
                                                            Email: jgoldman@outtengolden.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Kelly M. Dermody
                                                            Lieff, Cabraser, Heimann & Bernstein
                                                            275 Battery St., 30th Fl.
                                                            San Francisco, CA 94111-3339
                                                            415-956-1000
                                                            Fax: 415-956-1008
                                                            Email: kdermody@lchb.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Lin Y. Chan
                                                            Lieff, Cabraser, Heimann & Bernstein -
                                                            CA
                                                            275 Battery St.
                                                            San Francisco, CA 94111-3339
                                                            415-956-1000
                                                            Fax: 415-956-1008
                                                            Email: lchan@lchb.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Michael Caesar
                                                            Lewis, Feinberg, Lee, Renaker & Jackson,
                                                            P.C.-CA
                                                            476 9th Street
                                                            Oakland, CA 94607



3 of 67                                                                                            8/24/2020, 9:30 AM
CT CMECF NextGen                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                   Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 4 of 67

                                                            510-839-6824
                                                            Fax: 510-839-7839
                                                            Email: mcaesar@lewisfeinberg.com
                                                            TERMINATED: 11/04/2015
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Michael Levin-Gesundheit
                                                            Lieff, Cabraser, Heimann & Bernstein LLP
                                                            - CA
                                                            275 Battery St.
                                                            29th Floor
                                                            San Francisco, CA 94111-3339
                                                            415-956-1000
                                                            Fax: 415-956-1008
                                                            Email: mlevin@lchb.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Michael N Litrownik
                                                            Outten & Golden-NY
                                                            3 Park Ave., 29th Fl.
                                                            New York, NY 10016
                                                            212-245-1000
                                                            Fax: 646-509-2060
                                                            Email: mlitrownik@outtengolden.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Michael J. Scimone
                                                            Outten & Golden-NY
                                                            3 Park Ave., 29th Fl.
                                                            New York, NY 10016
                                                            212-245-1000
                                                            Fax: 646-509-2055
                                                            Email: mscimone@outtengolden.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Shira Tevah
                                                            Disability Rights Advocates
                                                            2001 Center St #4
                                                            Berkeley, CA 94704
                                                            510-972-9909
                                                            Email: stevah@dralegal.org
                                                            TERMINATED: 09/18/2018
                                                            LEAD ATTORNEY



4 of 67                                                                                            8/24/2020, 9:30 AM
CT CMECF NextGen                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                   Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 5 of 67

                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Sudarsana Srinivasan
                                                            Lieff Cabraser Heimann & Berstein, LLP -
                                                            NY
                                                            250 Hudson St., 8th Floor
                                                            New York, NY 10013
                                                            212-355-9500
                                                            Fax: 212-355-9592
                                                            Email: dsrinivasan@lchb.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Todd F. Jackson
                                                            Feinberg, Jackson, Worthman & Wasow
                                                            LLP
                                                            383 4th Street, Suite 201
                                                            Oakland, CA 94607
                                                            510-269-7998
                                                            Fax: 510-269-7994
                                                            Email: todd@feinbergjackson.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Joseph D. Garrison
                                                            Garrison Levin-Epstein Richardson
                                                            Fitzgerald & Pirrotti PC
                                                            405 Orange St.
                                                            New Haven, CT 06511
                                                            203-777-4425
                                                            Email: jgarrison@garrisonlaw.com
                                                            TERMINATED: 09/10/2014
                                                            ATTORNEY TO BE NOTICED

                                                            Joshua R. Goodbaum
                                                            Garrison Levin-Epstein Richardson
                                                            Fitzgerald & Pirrotti PC
                                                            405 Orange St.
                                                            New Haven, CT 06511
                                                            203-777-4425
                                                            Fax: 203-776-3965
                                                            Email: jgoodbaum@garrisonlaw.com
                                                            TERMINATED: 09/10/2014
                                                            ATTORNEY TO BE NOTICED

                                                            Karen Baldwin Kravetz
                                                            Susman, Duffy & Segaloff, PC



5 of 67                                                                                            8/24/2020, 9:30 AM
CT CMECF NextGen                                                https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                         Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 6 of 67

                                                                      P.O. Box 1684
                                                                      New Haven, CT 06507
                                                                      203-624-9830
                                                                      Fax: 203-562-8430
                                                                      Email: kkravetz@susmanduffy.com
                                                                      ATTORNEY TO BE NOTICED

                                                                      Nina Therese Pirrotti
                                                                      Garrison Levin-Epstein Richardson
                                                                      Fitzgerald & Pirrotti PC
                                                                      405 Orange St.
                                                                      New Haven, CT 06511
                                                                      203-777-4425
                                                                      Fax: 203-776-3965
                                                                      Email: npirrotti@garrisonlaw.com
                                                                      TERMINATED: 09/19/2014
                                                                      ATTORNEY TO BE NOTICED

                                                                      Robert A. Richardson
                                                                      Garrison Levin-Epstein Richardson
                                                                      Fitzgerald & Pirrotti PC
                                                                      405 Orange St.
                                                                      New Haven, CT 06511
                                                                      203-777-4425
                                                                      Email: rrichardson@garrisonlaw.com
                                                                      TERMINATED: 09/10/2014
                                                                      ATTORNEY TO BE NOTICED

          Plaintiff
          Timothy Colby                                  represented by Andrew Lah
          on behalf of himself and all those similarly                  (See above for address)
          situated                                                      TERMINATED: 06/21/2016
                                                                        LEAD ATTORNEY
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED

                                                                      Daniel M. Hutchinson
                                                                      (See above for address)
                                                                      LEAD ATTORNEY
                                                                      PRO HAC VICE
                                                                      ATTORNEY TO BE NOTICED

                                                                      Darin Ranahan
                                                                      (See above for address)
                                                                      LEAD ATTORNEY
                                                                      PRO HAC VICE
                                                                      ATTORNEY TO BE NOTICED

                                                                      Darnley D. Stewart
                                                                      (See above for address)



6 of 67                                                                                                      8/24/2020, 9:30 AM
CT CMECF NextGen                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                   Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 7 of 67

                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Elizabeth Stork
                                                            (See above for address)
                                                            TERMINATED: 02/20/2018
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Genevieve Casey
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Jahan C Sagafi
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Jared Goldman
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Kelly M. Dermody
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Lin Y. Chan
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Michael Caesar
                                                            (See above for address)
                                                            TERMINATED: 11/04/2015
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Michael Levin-Gesundheit
                                                            (See above for address)



7 of 67                                                                                            8/24/2020, 9:30 AM
CT CMECF NextGen                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                   Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 8 of 67

                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Michael N Litrownik
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Michael J. Scimone
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Shira Tevah
                                                            (See above for address)
                                                            TERMINATED: 09/18/2018
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Sudarsana Srinivasan
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Todd F. Jackson
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Joseph D. Garrison
                                                            (See above for address)
                                                            TERMINATED: 09/10/2014
                                                            ATTORNEY TO BE NOTICED

                                                            Joshua R. Goodbaum
                                                            (See above for address)
                                                            TERMINATED: 09/10/2014
                                                            ATTORNEY TO BE NOTICED

                                                            Karen Baldwin Kravetz
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Robert A. Richardson
                                                            (See above for address)



8 of 67                                                                                            8/24/2020, 9:30 AM
CT CMECF NextGen                                         https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                      Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 9 of 67

                                                               TERMINATED: 09/10/2014
                                                               ATTORNEY TO BE NOTICED

          Plaintiff
          Stephen King                            represented by Joseph D. Garrison
          TERMINATED: 07/10/2017                                 (See above for address)
                                                                 TERMINATED: 09/10/2014
                                                                 ATTORNEY TO BE NOTICED

                                                               Karen Baldwin Kravetz
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

          Plaintiff
          Hassell D. Stacy                        represented by Joseph D. Garrison
          TERMINATED: 07/10/2017                                 (See above for address)
                                                                 TERMINATED: 09/10/2014
                                                                 ATTORNEY TO BE NOTICED

                                                               Karen Baldwin Kravetz
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

          Plaintiff
          Christian G. Rothrock                   represented by Joseph D. Garrison
          TERMINATED: 07/10/2017                                 (See above for address)
                                                                 TERMINATED: 09/10/2014
                                                                 ATTORNEY TO BE NOTICED

                                                               Karen Baldwin Kravetz
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

          Plaintiff
          Grover C. Boone, Sr.                    represented by Joseph D. Garrison
          TERMINATED: 07/10/2017                                 (See above for address)
                                                                 TERMINATED: 09/10/2014
                                                                 ATTORNEY TO BE NOTICED

                                                               Karen Baldwin Kravetz
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

          Plaintiff
          Stephan A. Cheney                       represented by Joseph D. Garrison
          TERMINATED: 07/10/2017                                 (See above for address)
                                                                 TERMINATED: 09/10/2014
                                                                 ATTORNEY TO BE NOTICED

                                                               Karen Baldwin Kravetz


9 of 67                                                                                               8/24/2020, 9:30 AM
CT CMECF NextGen                                           https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                       Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 10 of 67

                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED

           Plaintiff
           Brandon Kimas                           represented by Joseph D. Garrison
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  TERMINATED: 09/10/2014
                                                                  ATTORNEY TO BE NOTICED

                                                                 Karen Baldwin Kravetz
                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED

           Plaintiff
           Chris Lamer                             represented by Joseph D. Garrison
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  TERMINATED: 09/10/2014
                                                                  ATTORNEY TO BE NOTICED

                                                                 Karen Baldwin Kravetz
                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED

           Plaintiff
           Pierre J. Wills                         represented by Joseph D. Garrison
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  TERMINATED: 09/10/2014
                                                                  ATTORNEY TO BE NOTICED

                                                                 Karen Baldwin Kravetz
                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED

           Plaintiff
           Shaun King                              represented by Joseph D. Garrison
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  TERMINATED: 09/10/2014
                                                                  ATTORNEY TO BE NOTICED

                                                                 Karen Baldwin Kravetz
                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED

           Plaintiff
           Kevin Perry                             represented by Joseph D. Garrison
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  TERMINATED: 09/10/2014
                                                                  ATTORNEY TO BE NOTICED

                                                                 Karen Baldwin Kravetz


10 of 67                                                                                                8/24/2020, 9:30 AM
CT CMECF NextGen                                           https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                       Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 11 of 67

                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED

           Plaintiff
           Scott Schneeberg                        represented by Joseph D. Garrison
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  TERMINATED: 09/10/2014
                                                                  ATTORNEY TO BE NOTICED

                                                                 Karen Baldwin Kravetz
                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED

           Plaintiff
           Timothy J. Clark                        represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff
           Joe A. Williams                         represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff
           Marlon Haynes                           represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff
           Jason M. Nice                           represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff
           Anthony C. Fantetti                     represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff
           Raymond Pierce                          represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff
           Richard Conway                          represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff



11 of 67                                                                                                8/24/2020, 9:30 AM
CT CMECF NextGen                                           https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                       Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 12 of 67

           Cheri L. Johnson                        represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff
           Gigy S. Kunnath                         represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff
           Thomas W. Laughlin                      represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff
           Rocky Burns                             represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff
           Isaac Owusu                             represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff
           Anita Soule                             represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff
           David L. Brunmeier                      represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff
           Frank T. King                           represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff
           Chad W. Malone                          represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED

           Plaintiff
           Joseph H. Marshall                      represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                 (See above for address)
                                                                  ATTORNEY TO BE NOTICED




12 of 67                                                                                                8/24/2020, 9:30 AM
CT CMECF NextGen                                                  https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                         Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 13 of 67

           Plaintiff
           Dennis Farkas                                  represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                        (See above for address)
                                                                         ATTORNEY TO BE NOTICED

           Plaintiff
           Samuel Fleming                                 represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                        (See above for address)
                                                                         ATTORNEY TO BE NOTICED

           Plaintiff
           Angela Brown                                   represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                        (See above for address)
                                                                         ATTORNEY TO BE NOTICED

           Plaintiff
           Nash Jasmine                                   represented by Karen Baldwin Kravetz
           TERMINATED: 07/10/2017                                        (See above for address)
                                                                         ATTORNEY TO BE NOTICED

           Plaintiff
           Charles Turner                                 represented by Daniel M. Hutchinson
           on behalf of himself and all those similarly                  Lieff, Cabraser, Heimann & Bernstein LLP
           situated                                                      - CA
                                                                         275 Battery St.
                                                                         29th Floor
                                                                         San Francisco, CA 94111-3339
                                                                         415-956-1000
                                                                         Fax: 415-956-1008
                                                                         Email: dhutchinson@lchb.com
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                        Darin Ranahan
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED

                                                                        Darnley D. Stewart
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED

                                                                        Elizabeth Stork
                                                                        (See above for address)
                                                                        TERMINATED: 02/20/2018
                                                                        LEAD ATTORNEY



13 of 67                                                                                                       8/24/2020, 9:30 AM
CT CMECF NextGen                                                 https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                         Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 14 of 67

                                                                       PRO HAC VICE
                                                                       ATTORNEY TO BE NOTICED

                                                                       Genevieve Casey
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       PRO HAC VICE
                                                                       ATTORNEY TO BE NOTICED

                                                                       Jared Goldman
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       PRO HAC VICE
                                                                       ATTORNEY TO BE NOTICED

                                                                       Michael Levin-Gesundheit
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       PRO HAC VICE
                                                                       ATTORNEY TO BE NOTICED

                                                                       Shira Tevah
                                                                       (See above for address)
                                                                       TERMINATED: 09/18/2018
                                                                       LEAD ATTORNEY
                                                                       PRO HAC VICE
                                                                       ATTORNEY TO BE NOTICED

                                                                       Jahan C Sagafi
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Karen Baldwin Kravetz
                                                                       Susman, Duffy & Segaloff, PC
                                                                       59 Elm St., Fl. 5
                                                                       New Haven, CT 06507
                                                                       203-624-9830
                                                                       Fax: 203-562-8430
                                                                       Email: kkravetz@susmanduffy.com
                                                                       ATTORNEY TO BE NOTICED

                                                                       Todd F. Jackson
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

           Plaintiff
           Vernon Carre                                   represented by Daniel M. Hutchinson
           on behalf of himself and all those similarly                  (See above for address)
           situated                                                      LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED



14 of 67                                                                                                      8/24/2020, 9:30 AM
CT CMECF NextGen                                       https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                   Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 15 of 67


                                                             Darin Ranahan
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Darnley D. Stewart
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Elizabeth Stork
                                                             (See above for address)
                                                             TERMINATED: 02/20/2018
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Genevieve Casey
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Jared Goldman
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Michael Levin-Gesundheit
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Shira Tevah
                                                             (See above for address)
                                                             TERMINATED: 09/18/2018
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Jahan C Sagafi
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             Karen Baldwin Kravetz



15 of 67                                                                                            8/24/2020, 9:30 AM
CT CMECF NextGen                                           https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                       Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 16 of 67

                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED

                                                                 Todd F. Jackson
                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED


           V.
           Defendant
           Computer Sciences Corp                  represented by Alison L. Lynch
                                                                  Jackson Lewis P.C. - Newport, CA
                                                                  5000 Birch Street, Suite 5000
                                                                  Newport Beach, CA 92660
                                                                  949-885-1360
                                                                  Fax: 949-885-1380
                                                                  Email: alison.lynch@jacksonlewis.com
                                                                  LEAD ATTORNEY
                                                                  PRO HAC VICE
                                                                  ATTORNEY TO BE NOTICED

                                                                 Brett M. Anders
                                                                 Jackson Lewis P.C.
                                                                 200 Connell Drive
                                                                 Suite 2000
                                                                 Berkeley Heights, NJ 07922
                                                                 908-795-5200
                                                                 Fax: 908-464-2614
                                                                 Email: Brett.Anders@jacksonlewis.com
                                                                 LEAD ATTORNEY
                                                                 PRO HAC VICE
                                                                 ATTORNEY TO BE NOTICED

                                                                 Cary G. Palmer
                                                                 Jackson Lewis P.C. - CA
                                                                 801 K St., Suite 2300
                                                                 Sacramento, CA 95814
                                                                 916-341-0404
                                                                 Fax: 916-341-0404
                                                                 Email: palmerc@jacksonlewis.com
                                                                 LEAD ATTORNEY
                                                                 PRO HAC VICE
                                                                 ATTORNEY TO BE NOTICED

                                                                 Hallie Diethelm Caldarone
                                                                 Jackson Lewis, P.C. - IL
                                                                 150 N. Michigan Ave., Suite 2500
                                                                 Chicago, IL 60601
                                                                 312-803-2536
                                                                 Fax: 312-787-4995


16 of 67                                                                                                8/24/2020, 9:30 AM
CT CMECF NextGen                                       https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                   Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 17 of 67

                                                             Email: caldaroh@jacksonlewis.com
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Matthew A. Porter
                                                             Jackson Lewis P.C.- BO, MA
                                                             75 Park Plaza, 4th Floor
                                                             Boston, MA 02116
                                                             617-367-0025
                                                             Fax: 617-367-2155
                                                             Email: porterm@jacksonlewis.com
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Michael A. Hood
                                                             Jackson Lewis P.C.
                                                             200 Spectrum Center Dr., Suite 500
                                                             Irvine, CA 92618
                                                             (949) 885-1374
                                                             Fax: (949) 885-1380
                                                             Email: Michael.Hood@jacksonlewis.com
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Nathan W. Austin
                                                             Jackson Lewis, P.C.- Sacramento,CA
                                                             801 K Street
                                                             Suite 2300
                                                             Sacramento, CA 95814
                                                             916-341-0404
                                                             Fax: 916-341-0141
                                                             Email: austinn@jacksonlewis.com
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Stephen T. Paterniti
                                                             Jackson Lewis P.C.- BO, MA
                                                             75 Park Plaza, 4th Floor
                                                             Boston, MA 02116
                                                             617-367-0025
                                                             Fax: 617-367-2155
                                                             Email: paternis@jacksonlewis.com
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED




17 of 67                                                                                            8/24/2020, 9:30 AM
CT CMECF NextGen                                       https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                   Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 18 of 67

                                                             Vincent E. Polsinelli
                                                             Jackson Lewis P.C. - Albany
                                                             18 Corporate Woods Boulevard
                                                             3rd Floor
                                                             Albany, NY 12211
                                                             518-434-1300
                                                             Fax: 518-427-5956
                                                             Email:
                                                             vincent.polsinelli@jacksonlewis.com
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Alexa M. Farmer
                                                             Jackson Lewis - P.C. Htfd, CT
                                                             90 State House Sq., 8th Fl.
                                                             Hartford, CT 06103-3708
                                                             860-522-0404
                                                             Fax: 860-247-1330
                                                             Email: alexa.farmer@jacksonlewis.com
                                                             ATTORNEY TO BE NOTICED

                                                             Allison P. Dearington
                                                             Jackson Lewis - P.C. Htfd, CT
                                                             90 State House Sq., 8th Fl.
                                                             Hartford, CT 06103-3708
                                                             860-522-0404
                                                             Fax: 860-247-1330
                                                             Email:
                                                             allison.dearington@jacksonlewis.com
                                                             ATTORNEY TO BE NOTICED

                                                             David R. Golder
                                                             Jackson Lewis - P.C. Htfd, CT
                                                             90 State House Sq., 8th Fl.
                                                             Hartford, CT 06103-3708
                                                             860-522-0404
                                                             Fax: 860-274-1330
                                                             Email: golderd@jacksonlewis.com
                                                             ATTORNEY TO BE NOTICED

                                                             David C. Salazar-Austin
                                                             Jackson Lewis - P.C. Htfd, CT
                                                             90 State House Sq., 8th Fl.
                                                             Hartford, CT 06103-3708
                                                             860-522-0404
                                                             Fax: 860-247-1330
                                                             Email: salazard@jacksonlewis.com
                                                             ATTORNEY TO BE NOTICED




18 of 67                                                                                            8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 19 of 67

                                                                           Kristi Rich Winters
                                                                           Jackson Lewis P.C. - Albany
                                                                           677 Broadway, 9th Floor
                                                                           Albany, NY 12207
                                                                           518-512-8700
                                                                           Fax: 518-242-7730
                                                                           Email: kristi.winters@jacksonlewis.com
                                                                           ATTORNEY TO BE NOTICED

                                                                           William Joseph Anthony
                                                                           Jackson Lewis P.C. - Albany
                                                                           677 Broadway, 9th Floor
                                                                           Albany, NY 12207
                                                                           518-512-8700
                                                                           Fax: 518-242-7730
                                                                           Email: anthonyw@jacksonlewis.com
                                                                           ATTORNEY TO BE NOTICED


           Date Filed       #      Docket Text
           07/01/2014           1 COMPLAINT against Computer Sciences Corp ( Filing fee $400 receipt number
                                  0205-3291695.), filed by Joseph J. Strauch, Timothy H. Colby.(Litrownik, Michael)
                                  (Entered: 07/01/2014)
           07/01/2014              Request for Clerk to issue summons as to Computer Sciences Corp. (Litrownik,
                                   Michael) (Entered: 07/01/2014)
           07/01/2014              Judge Janet Bond Arterton added. (Malone, P.) (Entered: 07/01/2014)
           07/01/2014           2 Order on Pretrial Deadlines: Motions to Dismiss due on 10/1/2014. Amended
                                  Pleadings due by 8/30/2014 Discovery due by 12/31/2014 Dispositive Motions due
                                  by 1/30/2015
                                  Signed by Judge Janet Bond Arterton on 7/1/2014.(Garguilo, B) (Entered:
                                  07/01/2014)
           07/01/2014           3 ELECTRONIC FILING ORDER - PLEASE ENSURE COMPLIANCE WITH
                                  COURTESY COPY REQUIREMENTS IN THIS ORDER
                                  Signed by Judge Janet Bond Arterton on 7/1/2014.(Garguilo, B) (Entered:
                                  07/01/2014)
           07/01/2014           4 STANDING PROTECTIVE ORDER
                                  Signed by Judge Janet Bond Arterton on 7/1/2014.(Garguilo, B) (Entered:
                                  07/01/2014)
           07/01/2014           5 NOTICE TO COUNSEL: Counsel initiating or removing this action is responsible
                                  for serving all parties with attached documents and copies of 1 Complaint filed by
                                  Joseph Strauch, Timothy Colby, 3 Electronic Filing Order, 4 Protective Order, 2
                                  Order on Pretrial Deadlines
                                  Signed by Clerk on 7/1/2014.(Garguilo, B) (Entered: 07/01/2014)
           07/01/2014           6 ELECTRONIC SUMMONS ISSUED in accordance with Fed. R. Civ. P. 4 and LR
                                  4 as to *Computer Sciences Corp* with answer to complaint due within *21* days.



19 of 67                                                                                                          8/24/2020, 9:30 AM
CT CMECF NextGen                                                  https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 20 of 67

                                 Attorney *Michael N Litrownik* *Outten & Golden* *3 Park Ave., 29th Fl* *New
                                 York, NY 10016*. (Garguilo, B) (Entered: 07/01/2014)
           07/16/2014         7 NOTICE by Stephen King Consent to Join (Attachments: # 1 Exhibit
                                A)(Litrownik, Michael) (Entered: 07/16/2014)
           07/18/2014         8 NOTICE by Hassell D. Stacy, Christian G. Rothrock Consent to Join (Attachments:
                                # 1 Exhibit A)(Litrownik, Michael) (Entered: 07/18/2014)
           07/23/2014         9 SUMMONS Returned Executed by Timothy Colby, Joseph Strauch. Computer
                                Sciences Corp served on 7/15/2014, answer due 8/5/2014. (Litrownik, Michael)
                                Modified on 9/4/2014 to correct the event (Grady, B.). (Entered: 07/23/2014)
           07/28/2014        10 NOTICE by Grover C. Boone, Sr., Stephan A. Cheney Consent to Join
                                (Attachments: # 1 Exhibit A)(Litrownik, Michael) (Entered: 07/28/2014)
           07/30/2014        11 NOTICE by Brandon Kimas, Chris Lamer Consent to Join (Attachments: # 1
                                Exhibit A)(Litrownik, Michael) (Entered: 07/30/2014)
           08/01/2014        12 NOTICE of Appearance by David R. Golder on behalf of Computer Sciences Corp
                                (Golder, David) (Entered: 08/01/2014)
           08/01/2014        13 MOTION for Extension of Time until September 4, 2014 in which to respond to
                                Complaint 1 Complaint by Computer Sciences Corp. (Golder, David) (Entered:
                                08/01/2014)
           08/01/2014        14 NOTICE of Appearance by William Joseph Anthony on behalf of Computer
                                Sciences Corp (Anthony, William) (Entered: 08/01/2014)
           08/01/2014        15 NOTICE of Appearance by Kristi Rich Winters on behalf of Computer Sciences
                                Corp (Rich Winters, Kristi) (Entered: 08/01/2014)
           08/04/2014        16 ORDER granting 13 MOTION for Extension of Time until September 4, 2014 in
                                which to respond to Complaint 1 Complaint. Signed by Clerk on 8/4/2014.
                                (Garguilo, B) (Entered: 08/04/2014)
           08/04/2014            Answer deadline updated for Computer Sciences Corp to 9/4/2014. (Garguilo, B)
                                 (Entered: 08/04/2014)
           08/04/2014        17 NOTICE by Pierre J. Wills Consent to Join (Attachments: # 1 Exhibit
                                A)(Litrownik, Michael) (Entered: 08/04/2014)
           08/11/2014        18 NOTICE by Shaun King, Kevin Perry, Scott Schneeberg Consent to Join
                                (Attachments: # 1 Exhibit A)(Litrownik, Michael) (Entered: 08/11/2014)
           08/12/2014        19 NOTICE of Appearance by David C. Salazar-Austin on behalf of Computer
                                Sciences Corp (Salazar-Austin, David) (Entered: 08/12/2014)
           08/12/2014        20 MOTION for Attorney(s) Brett M. Anders to be Admitted Pro Hac Vice (paid $75
                                PHV fee; receipt number 0205-3329373) by Computer Sciences Corp.
                                (Attachments: # 1 Affidavit of Brett M. Anders iso PHV)(Anthony, William)
                                (Entered: 08/12/2014)
           08/14/2014        21 MOTION for Attorney(s) Cary G. Palmer to be Admitted Pro Hac Vice (paid $75
                                PHV fee; receipt number 0205-3332018) by Computer Sciences Corp.
                                (Attachments: # 1 Affidavit iso PHV Admission)(Anthony, William) (Entered:
                                08/14/2014)


20 of 67                                                                                                       8/24/2020, 9:30 AM
CT CMECF NextGen                                                  https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 21 of 67

           08/14/2014        22 MOTION for Attorney(s) Nathan W. Austin to be Admitted Pro Hac Vice (paid $75
                                PHV fee; receipt number 0205-3332038) by Computer Sciences Corp.
                                (Attachments: # 1 Affidavit iso PHV Admission)(Anthony, William) (Entered:
                                08/14/2014)
           08/18/2014        23 ORDER denying, without prejudcie to renew 20 Motion to Appear Pro Hac Vice;
                                denying 21 Motion to Appear Pro Hac Vice; denying 22 Motion to Appear Pro Hac
                                Vice. Signed by Judge Janet Bond Arterton on 8/18/14. (Torday, B.) (Entered:
                                08/18/2014)
           08/21/2014        24 NOTICE of Appearance by Joseph D. Garrison on behalf of Joseph Strauch
                                (Garrison, Joseph) (Entered: 08/21/2014)
           08/21/2014        25 NOTICE of Appearance by Joseph D. Garrison on behalf of Timothy Colby
                                (Garrison, Joseph) (Entered: 08/21/2014)
           08/21/2014        26 NOTICE of Appearance by Robert A. Richardson on behalf of Joseph Strauch
                                (Richardson, Robert) (Entered: 08/21/2014)
           08/21/2014        27 NOTICE of Appearance by Robert A. Richardson on behalf of Timothy Colby
                                (Richardson, Robert) (Entered: 08/21/2014)
           08/21/2014        28 NOTICE of Appearance by Joshua R. Goodbaum on behalf of Joseph Strauch
                                (Goodbaum, Joshua) (Entered: 08/21/2014)
           08/21/2014        29 NOTICE of Appearance by Joshua R. Goodbaum on behalf of Timothy Colby
                                (Goodbaum, Joshua) (Entered: 08/21/2014)
           08/21/2014        30 Joint MOTION for Extension of Time of Certain Pretrial Deadlines by Timothy
                                Colby, Joseph Strauch. (Goodbaum, Joshua) (Entered: 08/21/2014)
           08/25/2014        31 MOTION for Attorney(s) Jahan C. Sagafi to be Admitted Pro Hac Vice (paid $75
                                PHV fee; receipt number 0205-3340089) by Timothy Colby, Joseph Strauch.
                                (Attachments: # 1 Affidavit of Jahan C. Sagafi)(Garrison, Joseph) Modified on
                                9/4/2014 to correct filers (Grady, B.). (Entered: 08/25/2014)
           08/25/2014        32 MOTION for Attorney(s) Andrew Lah to be Admitted Pro Hac Vice (paid $75
                                PHV fee; receipt number 0205-3340112) by Timothy Colby, Joseph Strauch.
                                (Attachments: # 1 Affidavit of Andrew Lah)(Garrison, Joseph) Modified on
                                9/4/2014 to correct filers (Grady, B.). (Entered: 08/25/2014)
           08/25/2014        33 MOTION for Attorney(s) Michael J. Scimone to be Admitted Pro Hac Vice (paid
                                $75 PHV fee; receipt number 0205-3340118) by Timothy Colby, Joseph Strauch.
                                (Attachments: # 1 Affidavit of Michael J. Scimone)(Garrison, Joseph) Modified on
                                9/4/2014 to correct filers (Grady, B.). (Entered: 08/25/2014)
           08/25/2014        34 MOTION for Attorney(s) Sudarsana Srinivasan to be Admitted Pro Hac Vice (paid
                                $75 PHV fee; receipt number 0205-3340122) by Timothy Colby, Joseph Strauch.
                                (Attachments: # 1 Affidavit of Sudarsana Srinivasan)(Garrison, Joseph) Modified
                                on 9/4/2014 to correct filers (Grady, B.). (Entered: 08/25/2014)
           08/25/2014        35 MOTION for Attorney(s) Daniel Hutchinson to be Admitted Pro Hac Vice (paid
                                $75 PHV fee; receipt number 0205-3340127) by Timothy Colby, Joseph Strauch.
                                (Attachments: # 1 Affidavit of Daniel Hutchinson)(Garrison, Joseph) Modified on
                                9/4/2014 to correct filers (Grady, B.). (Entered: 08/25/2014)



21 of 67                                                                                                       8/24/2020, 9:30 AM
CT CMECF NextGen                                                   https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 22 of 67

           08/25/2014        36 MOTION for Attorney(s) Kelly Dermody to be Admitted Pro Hac Vice (paid $75
                                PHV fee; receipt number 0205-3340131) by Timothy Colby, Joseph Strauch.
                                (Attachments: # 1 Affidavit of Kelly Dermody)(Garrison, Joseph) Modified on
                                9/4/2014 to correct filers (Grady, B.). (Entered: 08/25/2014)
           08/25/2014        37 MOTION for Attorney(s) Brett M. Anders to be Admitted Pro Hac Vice by
                                Computer Sciences Corp. (Attachments: # 1 Affidavit of Brett M. Anders iso
                                PHV)(Anthony, William) (Entered: 08/25/2014)
           08/25/2014        38 ORDER OF TRANSFER. Case reassigned to Judge Vanessa L. Bryant for all
                                further proceedings
                                Signed by Judge Janet Bond Arterton on 8/25/2014.(Malone, P.) (Entered:
                                08/25/2014)
           08/25/2014        39 ORDER granting 31 MOTION for Attorney Jahan C. Sagafi to be admitted pro hac
                                vice. Certificate of Good Standing due by 10/24/2014. Signed by Clerk on
                                08/25/2014. (Grady, B.) (Entered: 08/25/2014)
           08/25/2014        40 NOTICE by Timothy J. Clark, Joe A. Williams, Marlon Haynes, Jason M. Nice,
                                Anthony C. Fantetti, Raymond Pierce Consent to Join (Attachments: # 1 Exhibit
                                A)(Litrownik, Michael) (Entered: 08/25/2014)
           08/26/2014        41 ORDER granting 32 MOTION for Attorney Andrew Lah to be admitted pro hac
                                vice. Certificate of Good Standing due by 10/25/2014. Signed by Clerk on
                                08/26/2014. (Grady, B.) (Entered: 08/26/2014)
           08/26/2014        42 ORDER granting 33 MOTION for Attorney Michael J. Scimone to be admitted pro
                                hac vice. Certificate of Good Standing due by 10/25/2014. Signed by Clerk on
                                08/26/2014. (Grady, B.) (Entered: 08/26/2014)
           08/26/2014        43 ORDER granting 34 MOTION for Attorney Sudarsana Srinivasan to be admitted
                                pro hac vice. Certificate of Good Standing due by 10/25/2014. Signed by Clerk on
                                08/26/2014. (Grady, B.) (Entered: 08/26/2014)
           08/26/2014        44 ORDER granting 35 MOTION for Attorney Daniel Hutchinson to be admitted pro
                                hac vice. Certificate of Good Standing due by 10/25/2014. Signed by Clerk on
                                08/26/2014. (Grady, B.) (Entered: 08/26/2014)
           08/26/2014        45 ORDER granting 36 MOTION for Attorney Kelly Dermody to be admitted pro hac
                                vice. Attorney Kelly M. Dermody for Timothy Colby, Joseph Strauch added.
                                Certificate of Good Standing due by 10/25/2014. Signed by Clerk on 08/26/2014.
                                (Grady, B.) (Entered: 08/26/2014)
           08/26/2014        46 ELECTRONIC FILING ORDER - PLEASE ENSURE COMPLIANCE WITH
                                COURTESY COPY REQUIREMENTS IN THIS ORDER
                                Signed by Judge Vanessa L. Bryant on 8/26/14.(LaLone, L.) (LaLone, L.).
                                (Entered: 08/26/2014)
           08/26/2014        47 ORDER RE: Judge's Chambers Practices. Counsel are directed to read and comply
                                with the Chambers Practices and Standing Orders prior to filing any document. So
                                ordered
                                Signed by Judge Vanessa L. Bryant on 8/26/14.(LaLone, L.) (Entered: 08/26/2014)
           08/26/2014        48 Docket Entry Correction re 46 Electronic Filing Order; Attached pdf (LaLone, L.)
                                (Entered: 08/26/2014)



22 of 67                                                                                                        8/24/2020, 9:30 AM
CT CMECF NextGen                                                   https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 23 of 67

           08/26/2014        49 NOTICE re Initial Discovery Protocols
                                Signed by Clerk on 8/26/14.(LaLone, L.) (Additional attachment(s) added on
                                8/26/2014: # 1 Discovery attachment) (LaLone, L.). (Entered: 08/26/2014)
           08/26/2014        50 Docket Entry Correction re 49 Notice re Initial Discovery; Attached Discovery
                                attachment (LaLone, L.) (Entered: 08/26/2014)
           08/26/2014        51 ORDER denying 37 Motion for Admission Pro Hac Vice without prejudice to
                                refiling in compliance with Local Rule 83.1(d). Signed by Judge Vanessa L. Bryant
                                on 8/26/14. (LaLone, L.) (Entered: 08/26/2014)
           08/26/2014        52 ORDER OF TRANSFER. Case reassigned to Judge Janet Bond Arterton for all
                                further proceedings.
                                Signed by Judge Vanessa L. Bryant on 8/26/14.(Johnson, D.) (Entered: 08/26/2014)
           08/27/2014        53 CERTIFICATE OF GOOD STANDING re 33 MOTION for Attorney(s) Michael J.
                                Scimone to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                                0205-3340118) by Timothy Colby, Joseph Strauch. (Scimone, Michael) (Entered:
                                08/27/2014)
           08/28/2014        54 NOTICE of Appearance by Jahan C. Sagafi on behalf of Timothy Colby, Joseph
                                Strauch (Sagafi, Jahan) (Entered: 08/28/2014)
           08/28/2014        55 NOTICE of Appearance by Michael J. Scimone on behalf of Timothy Colby,
                                Joseph Strauch (Scimone, Michael) (Entered: 08/28/2014)
           08/29/2014        56 ORDER granting 30 Motion for Extension of Time. Signed by Judge Janet Bond
                                Arterton on 8/29/2014. (Morril, Gregory) (Entered: 08/29/2014)
           08/29/2014        57 CERTIFICATE OF GOOD STANDING re 31 MOTION for Attorney(s) Jahan C.
                                Sagafi to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                                0205-3340089) by Timothy Colby, Joseph Strauch. (Sagafi, Jahan) (Entered:
                                08/29/2014)
           08/29/2014        58 NOTICE by Timothy Colby, Joseph Strauch, Richard Conway, Cheri L. Johnson,
                                Gigy S. Kunnath, Thomas W. Laughlin, Rocky Burns, Isaac Owusu, Anita Soule
                                Consent to Join (Attachments: # 1 Exhibit A)(Litrownik, Michael) (Entered:
                                08/29/2014)
           09/04/2014        59 ANSWER to 1 Complaint with Affirmative Defenses by Computer Sciences
                                Corp.(Anthony, William) (Entered: 09/04/2014)
           09/04/2014        60 Corporate Disclosure Statement by Computer Sciences Corp. (Anthony, William)
                                (Entered: 09/04/2014)
           09/05/2014        61 MOTION for Attorney(s) Brett M. Anders to be Admitted Pro Hac Vice by
                                Computer Sciences Corp. (Attachments: # 1 Affidavit iso PHV admission)
                                (Anthony, William) (Entered: 09/05/2014)
           09/05/2014        62 MOTION for Attorney(s) Cary G. Palmer to be Admitted Pro Hac Vice by
                                Computer Sciences Corp. (Attachments: # 1 Affidavit iso PHV admisson)(Anthony,
                                William) (Entered: 09/05/2014)
           09/05/2014        63 MOTION for Attorney(s) Nathan W. Austin to be Admitted Pro Hac Vice by
                                Computer Sciences Corp. (Attachments: # 1 Affidavit iso PHV admission)
                                (Anthony, William) (Entered: 09/05/2014)


23 of 67                                                                                                        8/24/2020, 9:30 AM
CT CMECF NextGen                                                  https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 24 of 67

           09/05/2014        64 NOTICE of Appearance by Karen Baldwin Kravetz on behalf of Grover C. Boone,
                                Sr., Stephan A. Cheney, Timothy Colby, Brandon Kimas, Shaun King, Stephen
                                King, Chris Lamer, Kevin Perry, Christian G. Rothrock, Scott Schneeberg, Hassell
                                D. Stacy, Joseph Strauch, Pierre J. Wills (Kravetz, Karen) (Entered: 09/05/2014)
           09/08/2014        65 NOTICE by David L. Brunmeier, Frank T. King, Chad W. Malone, Joseph H.
                                Marshall, Dennis Farkas Consent to Join (Attachments: # 1 Exhibit A)(Litrownik,
                                Michael) (Entered: 09/08/2014)
           09/09/2014        66 MOTION for Joseph D. Garrison to Withdraw as Attorney for plaintiffs by Joseph
                                Strauch. (Garrison, Joseph) (Entered: 09/09/2014)
           09/09/2014        67 MOTION to Withdraw as Attorney for plaintiffs by Joseph Strauch. (Richardson,
                                Robert) (Entered: 09/09/2014)
           09/09/2014        68 MOTION for Joshua R. Goodbaum to Withdraw as Attorney for plaintiffs by
                                Joseph Strauch. (Pirrotti, Nina) (Entered: 09/09/2014)
           09/09/2014        69 ORDER granting 61 Motion for Attorney Brett M. Anders to Appear Pro Hac Vice;
                                granting 62 Motion for Attorney Cary G. Palmer to Appear Pro Hac Vice; granting
                                63 Motion for Attorney Nathan W. Austin to Appear Pro Hac Vice. Certificates of
                                Good Standing due by 11/8/2014. Signed by Clerk on 9/9/2014. (Garguilo, B)
                                (Entered: 09/09/2014)
           09/09/2014        70 CERTIFICATE OF GOOD STANDING re 61 MOTION for Attorney(s) Brett M.
                                Anders to be Admitted Pro Hac Vice by Computer Sciences Corp. (Anthony,
                                William) (Entered: 09/09/2014)
           09/09/2014        71 CERTIFICATE OF GOOD STANDING re 62 MOTION for Attorney(s) Cary G.
                                Palmer to be Admitted Pro Hac Vice by Computer Sciences Corp. (Anthony,
                                William) (Entered: 09/09/2014)
           09/09/2014        72 CERTIFICATE OF GOOD STANDING re 63 MOTION for Attorney(s) Nathan W.
                                Austin to be Admitted Pro Hac Vice by Computer Sciences Corp. (Anthony,
                                William) (Entered: 09/09/2014)
           09/09/2014        73 MOTION for Appearance to Withdraw as Attorney for plaintiffs by Joseph Strauch.
                                (Goodbaum, Joshua) (Entered: 09/09/2014)
           09/10/2014        74 ORDER granting 66 Motion to Withdraw as Attorney. Attorney Robert A.
                                Richardson; Joseph D. Garrison and Joshua R. Goodbaum terminated; granting 67
                                Motion to Withdraw as Attorney. Attorney Robert A. Richardson; Joseph D.
                                Garrison and Joshua R. Goodbaum terminated; granting 68 Motion to Withdraw as
                                Attorney. Attorney Robert A. Richardson; Joseph D. Garrison and Joshua R.
                                Goodbaum terminated; granting 73 Motion to Withdraw as Attorney. Attorney
                                Robert A. Richardson; Joseph D. Garrison and Joshua R. Goodbaum terminated.
                                Signed by Judge Janet Bond Arterton on 9/10/14. (Torday, B.) (Entered:
                                09/10/2014)
           09/10/2014        75 Joint REPORT of Rule 26(f) Planning Meeting. (Sagafi, Jahan) (Entered:
                                09/10/2014)
           09/12/2014        76 NOTICE by Samuel Fleming, Angela Brown, Nash Jasmine Consent to Join
                                (Attachments: # 1 Exhibit A)(Litrownik, Michael) (Entered: 09/12/2014)




24 of 67                                                                                                       8/24/2020, 9:30 AM
CT CMECF NextGen                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 25 of 67

           09/15/2014        77 MOTION for Attorney(s) Michael Caesar to be Admitted Pro Hac Vice (paid $75
                                PHV fee; receipt number 0205-3359761) by Timothy Colby, Joseph Strauch.
                                (Attachments: # 1 Affidavit)(Kravetz, Karen) (Entered: 09/15/2014)
           09/15/2014        78 MOTION for Attorney(s) Todd Jackson to be Admitted Pro Hac Vice (paid $75
                                PHV fee; receipt number 0205-3359845) by Timothy Colby, Joseph Strauch.
                                (Attachments: # 1 Affidavit)(Kravetz, Karen) (Entered: 09/15/2014)
           09/16/2014        79 ORDER granting 77 Motion for Attorney Michael Caesar to Appear Pro Hac Vice;
                                granting 78 Motion for Todd Jackson to Appear Pro Hac Vice. Certificate of Good
                                Standing due by 11/15/2014. Signed by Clerk on 9/16/2014. (Garguilo, B)
                                (Entered: 09/16/2014)
           09/16/2014        80 MOTION for Nina T. Pirrotti to Withdraw as Attorney for plaintiffs by Joseph
                                Strauch. (Pirrotti, Nina) (Entered: 09/16/2014)
           09/17/2014        81 First MOTION for Extension of Time until October 27, 2014 in which to respond
                                to discovery requests by Computer Sciences Corp. (Golder, David) (Entered:
                                09/17/2014)
           09/18/2014        82 ORDER granting 81 First MOTION for Extension of Time until October 27, 2014
                                in which to respond to discovery requests. Signed by Clerk on 9/18/2014.
                                (Garguilo, B) (Entered: 09/18/2014)
           09/18/2014        83 CERTIFICATE OF GOOD STANDING re 77 MOTION for Attorney(s) Michael
                                Caesar to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                                0205-3359761) by Timothy Colby, Joseph Strauch. (Walker, J.) (Entered:
                                09/18/2014)
           09/18/2014        84 CERTIFICATE OF GOOD STANDING re 78 MOTION for Attorney(s) Todd
                                Jackson to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                                0205-3359845) by Timothy Colby, Joseph Strauch. (Walker, J.) (Entered:
                                09/18/2014)
           09/18/2014        85 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Litrownik, Michael) (Entered: 09/18/2014)
           09/19/2014        86 ORDER granting 80 Motion to Withdraw as Attorney. Attorney Nina Therese
                                Pirrotti terminated. Signed by Judge Janet Bond Arterton on 9/19/14. (Tooker, A.)
                                (Entered: 09/19/2014)
           09/23/2014        87 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Litrownik, Michael) (Entered: 09/23/2014)
           10/02/2014        88 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Litrownik, Michael)
                                (Entered: 10/02/2014)
           10/06/2014            A telephonic scheduling conference will be held on 10/14/14 at 2:00 p.m. Defense
                                 counsel shall initiate the conference call to chambers: 203-773-2456. (Tooker, A.)
                                 (Entered: 10/06/2014)
           10/09/2014            The parties' telephonic pre-filing conference has been rescheduled to 10/24/2014 at
                                 1:30 PM before Judge Janet Bond Arterton. (Tooker, A.) (Entered: 10/09/2014)
           10/15/2014        89 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Litrownik, Michael) (Entered: 10/15/2014)


25 of 67                                                                                                         8/24/2020, 9:30 AM
CT CMECF NextGen                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 26 of 67

           10/23/2014        90 CERTIFICATE OF GOOD STANDING re 34 MOTION for Attorney(s) Sudarsana
                                Srinivasan to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                                0205-3340122) by Joseph Strauch. (Hutchinson, Daniel) (Entered: 10/23/2014)
           10/23/2014        91 CERTIFICATE OF GOOD STANDING re 35 MOTION for Attorney(s) Daniel
                                Hutchinson to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                                0205-3340127) by Joseph Strauch. (Hutchinson, Daniel) (Entered: 10/23/2014)
           10/23/2014        92 CERTIFICATE OF GOOD STANDING re 36 MOTION for Attorney(s) Kelly
                                Dermody to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                                0205-3340131) by Joseph Strauch. (Hutchinson, Daniel) (Entered: 10/23/2014)
           10/23/2014        93 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Litrownik, Michael) (Entered: 10/23/2014)
           10/24/2014        96 Minute Entry for proceedings held before Judge Janet Bond Arterton: Telephone
                                Scheduling Conference held on 10/24/2014. 30 minutes(Court Reporter Sharon
                                Montini.) (Torday, B.) (Entered: 11/04/2014)
           10/27/2014        94 SCHEDULING ORDER: Plaintiff's motion to compel filed by 10/27/14,
                                oppposition due 21 days thereafter, any reply due 14 days thereafter; 26f report due
                                5 days after ruling.
                                Signed by Judge Janet Bond Arterton on 10/24/14.(Torday, B.) (Entered:
                                10/27/2014)
           10/31/2014        95 MOTION to Transfer to Another District United States District Court for the
                                Eastern District of Virginia by Computer Sciences Corp. (Attachments: # 1
                                Memorandum in Support, # 2 Exhibit 1 Josephson Affidavit, # 3 Exhibit 2 Flight
                                Options, # 4 Exhibit 3 Caselaw)(Anthony, William) (Entered: 10/31/2014)
           11/05/2014        97 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Litrownik, Michael) (Entered: 11/05/2014)
           11/12/2014        98 MOTION to Compel Production of Documents by Timothy Colby, Joseph
                                Strauch.Responses due by 12/3/2014 (Litrownik, Michael) (Entered: 11/12/2014)
           11/12/2014        99 Memorandum in Support re 98 MOTION to Compel Production of Documents
                                filed by Timothy Colby, Joseph Strauch. (Litrownik, Michael) (Entered:
                                11/12/2014)
           11/12/2014       100 AFFIDAVIT re 98 MOTION to Compel Production of Documents Signed By
                                Joseph Strauch filed by Timothy Colby, Joseph Strauch. (Litrownik, Michael)
                                (Entered: 11/12/2014)
           11/12/2014       101 AFFIDAVIT re 98 MOTION to Compel Production of Documents Signed By Jahan
                                C. Sagafi filed by Timothy Colby, Joseph Strauch. (Attachments: # 1 Exhibit A, # 2
                                Exhibit B, # 3 Exhibit C)(Sagafi, Jahan) (Entered: 11/12/2014)
           11/14/2014       102 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Litrownik, Michael) (Entered: 11/14/2014)
           11/17/2014       103 ORDER REFERRING CASE to Magistrate Judge Joan G. Margolis for Discovery
                                motion including 98 MOTION to Compel Production of Documents
                                Signed by Judge Janet Bond Arterton on 11/14/14.Motions referred to Joan G.
                                Margolis(Torday, B.) (Entered: 11/17/2014)



26 of 67                                                                                                         8/24/2020, 9:30 AM
CT CMECF NextGen                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 27 of 67

           11/18/2014       104 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Litrownik, Michael) (Entered: 11/18/2014)
           11/19/2014       105 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Litrownik, Michael) (Entered: 11/19/2014)
           11/21/2014       106 RESPONSE re 95 MOTION to Transfer to Another District United States District
                                Court for the Eastern District of Virginia filed by Timothy Colby, Joseph Strauch.
                                (Attachments: # 1 Exhibit Unpublished Cases)(Srinivasan, Sudarsana) (Entered:
                                11/21/2014)
           11/21/2014       107 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Litrownik, Michael) (Entered: 11/21/2014)
           11/25/2014       108 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Litrownik, Michael) (Entered: 11/25/2014)
           12/02/2014       109 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Litrownik, Michael) (Entered: 12/02/2014)
           12/03/2014       110 Memorandum in Opposition re 98 MOTION to Compel Production of Documents
                                filed by Computer Sciences Corp. (Attachments: # 1 Exhibit A. Declaration of
                                DRG, # 2 Exhibit 1 to Declaration of DRG, # 3 Exhibit 2 to Declaration of
                                DRG)(Anthony, William) (Entered: 12/03/2014)
           12/04/2014       111 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Litrownik, Michael) (Entered: 12/04/2014)
           12/05/2014       112 REPLY to Response to 95 MOTION to Transfer to Another District United States
                                District Court for the Eastern District of Virginia filed by Computer Sciences Corp.
                                (Attachments: # 1 Exhibit 1. Solicitation emails, # 2 Exhibit 2. caselaw)(Anthony,
                                William) (Entered: 12/05/2014)
           12/08/2014       113 MOTION for Attorney(s) Lin Y. Chan to be Admitted Pro Hac Vice (paid $75 PHV
                                fee; receipt number 0205-3444413) by Grover C. Boone, Sr., Angela Brown, David
                                L. Brunmeier, Rocky Burns, Stephan A. Cheney, Timothy J. Clark, Timothy Colby,
                                Richard Conway, Anthony C. Fantetti, Dennis Farkas, Samuel Fleming, Marlon
                                Haynes, Nash Jasmine, Cheri L. Johnson, Brandon Kimas, Frank T. King, Shaun
                                King, Stephen King, Gigy S. Kunnath, Chris Lamer, Thomas W. Laughlin, Chad W.
                                Malone, Joseph H. Marshall, Jason M. Nice, Isaac Owusu, Kevin Perry, Raymond
                                Pierce, Christian G. Rothrock, Scott Schneeberg, Anita Soule, Hassell D. Stacy,
                                Joseph Strauch, Joe A. Williams, Pierre J. Wills. (Attachments: # 1 Affidavit)
                                (Kravetz, Karen) (Entered: 12/08/2014)
           12/08/2014       114 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Litrownik, Michael) (Entered: 12/08/2014)
           12/09/2014       115 ORDER granting 113 Motion to Appear Pro Hac Vice Certificate of Good Standing
                                due by 2/7/2015. Signed by Clerk on 12/9/2014. (Freberg, B) (Entered: 12/09/2014)
           12/16/2014       116 REPLY to Response to 98 MOTION to Compel Production of Documents filed by
                                Timothy Colby, Joseph Strauch. (Sagafi, Jahan) (Entered: 12/16/2014)
           12/16/2014       117 Supplemental AFFIDAVIT re 98 MOTION to Compel Production of Documents
                                Signed By Jahan C. Sagafi filed by Timothy Colby, Joseph Strauch. (Attachments:



27 of 67                                                                                                         8/24/2020, 9:30 AM
CT CMECF NextGen                                                   https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 28 of 67

                                 # 1 Exhibit A)(Sagafi, Jahan) (Entered: 12/16/2014)
           12/16/2014       118 CERTIFICATE OF GOOD STANDING re 113 MOTION for Attorney(s) Lin Y.
                                Chan to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                                0205-3444413) by Joseph Strauch. (Chan, Lin) (Entered: 12/16/2014)
           12/16/2014       119 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 12/16/2014)
           12/18/2014       120 MOTION to Compel by Computer Sciences Corp.Responses due by 1/8/2015
                                (Golder, David) (Entered: 12/18/2014)
           12/18/2014       121 AFFIDAVIT re 120 MOTION to Compel filed by Computer Sciences Corp.
                                (Attachments: # 1 Exhibit A to D)(Golder, David) (Entered: 12/18/2014)
           12/18/2014       122 Memorandum in Support re 120 MOTION to Compel filed by Computer Sciences
                                Corp. (Golder, David) (Entered: 12/18/2014)
           12/22/2014       123 MOTION for Extension of Time to File Response/Reply as to 120 MOTION to
                                Compel until 1/16/2015 by Timothy Colby, Joseph Strauch. (Sagafi, Jahan)
                                (Entered: 12/22/2014)
           12/29/2014       124 ORDER REFERRING CASE to Magistrate Judge Joan G. Margolis for Ruling on
                                120 MOTION to Compel , 123 MOTION for Extension of Time to File
                                Response/Reply as to 120 MOTION to Compel until 1/16/2015
                                Signed by Judge Janet Bond Arterton on 12/29/2014.Motions referred to Joan G.
                                Margolis(Freberg, B) (Entered: 12/29/2014)
           12/30/2014       125 ORDER granting plaintiff's 123 Motion for Extension of Time to File
                                Response/Reply as to defendant's 120 Motion to Compel until 1/16/2015.
                                Defendant's reply is due by 1/30/15. Signed by Judge Joan G. Margolis on
                                12/30/14. (Malone, A.) (Entered: 12/30/2014)
           12/31/2014       126 Set/Reset Deadlines as to 120 MOTION to Compel . Responses due by 1/16/2015
                                (Perez, J.) (Entered: 12/31/2014)
           01/06/2015       127 RULING granting in part and denying in part plaintiff's 98 Motion to Compel (see
                                attached). Signed by Judge Joan G. Margolis on 1/06/15. (Malone, A.) (Entered:
                                01/06/2015)
           01/12/2015       128 Supplemental REPORT of Rule 26(f) Planning Meeting. (Anthony, William)
                                (Entered: 01/12/2015)
           01/12/2015       129 NOTICE by Timothy Colby Consent to Join (Attachments: # 1 Exhibit
                                A)(Scimone, Michael) (Entered: 01/12/2015)
           01/15/2015       130 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 01/15/2015)
           01/16/2015       131 Memorandum in Opposition re 120 MOTION to Compel filed by Timothy Colby,
                                Joseph Strauch. (Sagafi, Jahan) (Entered: 01/16/2015)
           01/16/2015       132 AFFIDAVIT re 120 MOTION to Compel Declaration of Jahan C. Sagafi in
                                Opposition to CSC's Motion to Compel Signed By Jahan C. Sagafi filed by Timothy
                                Colby, Joseph Strauch. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit
                                C)(Sagafi, Jahan) (Entered: 01/16/2015)



28 of 67                                                                                                        8/24/2020, 9:30 AM
CT CMECF NextGen                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 29 of 67

           01/28/2015       133 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 01/28/2015)
           01/30/2015       134 REPLY to Response to 120 MOTION to Compel filed by Computer Sciences Corp.
                                (Attachments: # 1 Exhibit)(Golder, David) (Entered: 01/30/2015)
           01/30/2015       135 Memorandum in Support re 120 MOTION to Compel filed by Computer Sciences
                                Corp. (Golder, David) (Entered: 01/30/2015)
           01/30/2015       136 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 01/30/2015)
           02/09/2015       137 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 02/09/2015)
           02/10/2015       138 RULING granting in part and denying in part defendant's 120 Motion to Compel
                                (see attached). Signed by Judge Joan G. Margolis on 2/10/15. (Malone, A.)
                                (Entered: 02/10/2015)
           02/12/2015       139 NOTICE OF E-FILED CALENDAR: THIS IS THE ONLY NOTICE
                                COUNSEL/THE PARTIES WILL RECEIVE.ALL PERSONS ENTERING THE
                                COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. A TELEPHONIC
                                Discovery Conference is set for 2/13/2015 at 09:30 AM before Judge Joan G.
                                Margolis. Plaintiffs' counsel shall initiate the conference call to Chambers with all
                                counsel on the line: (203) 773-2350. (Watson, M.) (Entered: 02/12/2015)
           02/13/2015       140 Minute Entry for proceedings held before Judge Joan G. Margolis: A
                                TELEPHONIC Discovery Conference was held on 2/13/2015. 26 minutes.
                                (Malone, A.) (Entered: 02/13/2015)
           02/13/2015       141 MOTION for Attorney(s) Hallie Diethelm Caldarone to be Admitted Pro Hac Vice
                                (paid $75 PHV fee; receipt number 0205-3510391) by Computer Sciences Corp.
                                (Attachments: # 1 Affidavit iso Motion for Admission PHV)(Anthony, William)
                                (Entered: 02/13/2015)
           02/17/2015       142 ORDER granting 141 Motion for Attorney Hallie Diethelm Caldarone to Appear
                                Pro Hac Vice. Certificate of Good Standing due by 4/18/2015. Signed by Clerk on
                                2/17/2015. (Freberg, B) (Entered: 02/17/2015)
           02/23/2015       143 ORDER Following the Telephone Conference Held on 2/13/15 (see attached).
                                Signed by Judge Joan G. Margolis on 2/23/15.(Malone, A.) (Entered: 02/23/2015)
           02/24/2015       144 CERTIFICATE OF GOOD STANDING re 141 MOTION for Attorney(s) Hallie
                                Diethelm Caldarone to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt
                                number 0205-3510391) by Computer Sciences Corp. (Anthony, William) (Entered:
                                02/24/2015)
           02/24/2015       145 ORDER: Defendant's Motion 95 to Transfer to Another District is DENIED.
                                Signed by Judge Janet Bond Arterton on 2/24/2015. (Harris, J) (Entered:
                                02/24/2015)
           02/25/2015             Ruling 145 having issued, the parties' Supplemental 26(f) Planning Report shall be
                                  filed by 3/6/15 (see Doc. 94). (Tooker, A.) (Entered: 02/25/2015)
           02/26/2015       146 RULING Following In Camera Review (see attached). Signed by Judge Joan G.
                                Margolis on 2/26/15.(Malone, A.) (Entered: 02/26/2015)


29 of 67                                                                                                         8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 30 of 67

           03/06/2015       147 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Litrownik, Michael) (Entered: 03/06/2015)
           03/06/2015       148 Supplemental REPORT of Rule 26(f) Planning Meeting. (Sagafi, Jahan) (Entered:
                                03/06/2015)
           03/10/2015             Set Deadlines/Hearings: A scheduling cConference will be held 4/1/2015 at 1:30
                                  PM in Courtroom Two, 141 Church St., New Haven, CT before Judge Janet Bond
                                  Arterton (Tooker, A.) (Entered: 03/10/2015)
           04/01/2015       149 Minute Entry for proceedings held before Judge Janet Bond Arterton: Scheduling
                                Conference held on 4/1/2015. Total Time: 0 hours and 54 minutes(Court Reporter
                                Julia Cashman.) (Villano, P.) (Entered: 04/02/2015)
           04/07/2015       150 SCHEDULING ORDER: Amended Pleadings due by 9/18/2015
                                Signed by Judge Janet Bond Arterton on 4/3/2015.(Villano, P.) (Additional
                                attachment(s) added on 4/7/2015: # 1 CORRECTED PDF) (Villano, P.). (Entered:
                                04/07/2015)
           04/07/2015       151 Docket Entry Correction re 150 Scheduling Order. Added Corrected PDF to Docket
                                Entry (Villano, P.) (Entered: 04/07/2015)
           04/17/2015       152 MOTION to Certify Class Notice of Motion for Conditional Certification of FLSA
                                Collective Action and Issuance of Notice by Timothy Colby, Joseph
                                Strauch.Responses due by 5/8/2015 (Sagafi, Jahan) (Entered: 04/17/2015)
           04/17/2015       153 PROPOSED ORDER re 152 MOTION to Certify Class Notice of Motion for
                                Conditional Certification of FLSA Collective Action and Issuance of Notice by
                                Timothy Colby, Joseph Strauch. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                                Exhibit C)(Sagafi, Jahan) (Entered: 04/17/2015)
           04/17/2015       154 Memorandum in Support re 152 MOTION to Certify Class Notice of Motion for
                                Conditional Certification of FLSA Collective Action and Issuance of Notice filed by
                                Timothy Colby, Joseph Strauch. (Sagafi, Jahan) (Entered: 04/17/2015)
           04/17/2015       155 AFFIDAVIT re 152 MOTION to Certify Class Notice of Motion for Conditional
                                Certification of FLSA Collective Action and Issuance of Notice Signed By Jahan C.
                                Sagafi filed by Timothy Colby, Joseph Strauch. (Attachments: # 1 Exhibit A, # 2
                                Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G,
                                # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit K, # 12 Exhibit L, # 13
                                Exhibit M, # 14 Exhibit N, # 15 Exhibit O, # 16 Exhibit P, # 17 Exhibit Q)(Sagafi,
                                Jahan) (Entered: 04/17/2015)
           04/17/2015       156 NOTICE by Timothy Colby, Joseph Strauch re 152 MOTION to Certify Class
                                Notice of Motion for Conditional Certification of FLSA Collective Action and
                                Issuance of Notice - Compilation of Class Member Declarations (Attachments: # 1
                                Exhibit Briggle, Gregory, # 2 Exhibit Carr, Patrick, # 3 Exhibit Conway, Richard, #
                                4 Exhibit Delgado, Nicholas, # 5 Exhibit Dickerson, Daniel, # 6 Exhibit Donegan,
                                Steve, # 7 Exhibit Farkas, Dennis, # 8 Exhibit Fernandez, Andre, # 9 Exhibit
                                Hussain, Farhan, # 10 Exhibit Jasmine, Nash, # 11 Exhibit Johnson, Cheri, # 12
                                Exhibit Kelly, Neal, # 13 Exhibit Kilgore, Becki, # 14 Exhibit Kinnas, Brandon, #
                                15 Exhibit Kunnath, Gigy, # 16 Exhibit Lamer, Chris, # 17 Exhibit Masal,
                                Michelle, # 18 Exhibit Nice, Jason, # 19 Exhibit Owusu, Isaac, # 20 Exhibit Pitts,
                                Dean, # 21 Exhibit Rothrock, Christian, # 22 Exhibit Samluk, Karen, # 23 Exhibit



30 of 67                                                                                                          8/24/2020, 9:30 AM
CT CMECF NextGen                                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 31 of 67

                                  Soule, Anita, # 24 Exhibit Venezia, Patricia)(Sagafi, Jahan) (Entered: 04/17/2015)
           04/21/2015       157 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 04/21/2015)
           05/05/2015       158 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 05/05/2015)
           05/08/2015       159 RULING Following In Camera Review (see attached). Signed by Judge Joan G.
                                Margolis on 05/08/15.(Malone, A.) (Entered: 05/08/2015)
           05/08/2015       160 Memorandum in Opposition re 152 MOTION to Certify Class Notice of Motion for
                                Conditional Certification of FLSA Collective Action and Issuance of Notice filed by
                                Computer Sciences Corp. (Attachments: # 1 Exhibit 1 part 1, # 2 Exhibit 1 part
                                2)(Anthony, William) (Entered: 05/08/2015)
           05/08/2015       161 AFFIDAVIT re 160 Memorandum in Opposition to Motion, Signed By David C.
                                Salazar-Austin filed by Computer Sciences Corp. (Attachments: # 1 Exhibit 1, # 2
                                Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4 part 1, # 5 Exhibit 4 part 2, # 6 Exhibit 5, # 7
                                Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10, # 12 Exhibit
                                11, # 13 Exhibit 12, # 14 Exhibit 13, # 15 Exhibit 14)(Anthony, William) (Entered:
                                05/08/2015)
           05/13/2015       162 NOTICE by Timothy Colby, Joseph Strauch Consent to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 05/13/2015)
           05/22/2015       163 REPLY to Response to 152 MOTION to Certify Class Notice of Motion for
                                Conditional Certification of FLSA Collective Action and Issuance of Notice filed by
                                Timothy Colby, Joseph Strauch. (Sagafi, Jahan) (Entered: 05/22/2015)
           05/22/2015       164 Supplemental AFFIDAVIT re 152 MOTION to Certify Class Notice of Motion for
                                Conditional Certification of FLSA Collective Action and Issuance of Notice, 163
                                Reply to Response to Motion Supplemental Declaration of Jahan C. Sagafi in
                                Support of Plaintiffs' Motion for Conditional Certification of FLSA Collective
                                Action and Issuance of Notice filed by Timothy Colby, Joseph Strauch.
                                (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                                Exhibit E)(Sagafi, Jahan) (Entered: 05/22/2015)
           05/26/2015       191 LETTER RESPONSE re 138 Order on Motion to Compel filed by Computer
                                Sciences Corp. (Perez, J.) (Entered: 08/10/2015)
           05/28/2015       192 RESPONSE re 191 Defendant's Letter Response re 138 Order on Motion to
                                Compel filed by Timothy Colby, Joseph Strauch. (Perez, J.) (Entered: 08/10/2015)
           06/02/2015       165 NOTICE OF E-FILED CALENDAR: THIS IS THE ONLY NOTICE
                                COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS ENTERING THE
                                COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. A TELEPHONIC
                                Discovery Status Conference is set for 6/9/2015 at 02:30 PM before Judge Joan G.
                                Margolis. Plaintiffs' counsel will initiate the call to Chambers with all parties on
                                the line. (Malone, A.) (Entered: 06/02/2015)
           06/02/2015       166 NOTICE by Timothy Colby, Joseph Strauch re 163 Reply to Response to Motion
                                Letter Notice on FLSA Notice Issues (Sagafi, Jahan) (Entered: 06/02/2015)




31 of 67                                                                                                           8/24/2020, 9:30 AM
CT CMECF NextGen                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 32 of 67

           06/08/2015       167 Joint NOTICE by Computer Sciences Corp (Attachments: # 1 Exhibit, # 2 Exhibit,
                                # 3 Exhibit)(Salazar-Austin, David) (Entered: 06/08/2015)
           06/09/2015       168 ORDER granting 152 Motion to Certify Class. Signed by Judge Janet Bond
                                Arterton on 6/9/15. (Tooker, A.) (Entered: 06/09/2015)
           06/09/2015       169 Minute Entry for proceedings held before Judge Joan G. Margolis: A
                                TELEPHONIC Discovery Status Conference was held on 6/9/2015. 15 minutes
                                (Malone, A.) (Entered: 06/09/2015)
           06/09/2015       170 Minute Entry for proceedings held before Judge Janet Bond Arterton: Telephone
                                Status Conference held on 6/9/2015. Total Time: 0 hours and 45 minutes(Court
                                Reporter Julia Cashman.) (Villano, P.) (Entered: 06/10/2015)
           06/10/2015       171 RULING On Number of Depositions (see attached). Signed by Judge Joan G.
                                Margolis on 06/10/2015.(Malone, A.) (Entered: 06/10/2015)
           06/23/2015       172 NOTICE by Timothy Colby, Joseph Strauch Letter (Attachments: # 1 Exhibit A, #
                                2 Exhibit B)(Sagafi, Jahan) (Entered: 06/23/2015)
           06/24/2015       173 OBJECTION re 171 Order filed by Computer Sciences Corp. (Attachments: # 1
                                Affidavit David R. Golder, # 2 Exhibit 1, # 3 Exhibit 2)(Anthony, William)
                                (Entered: 06/24/2015)
           06/29/2015       174 RESPONSE re 172 Notice (Other) filed by Computer Sciences Corp. (Attachments:
                                # 1 Exhibit A, # 2 Exhibit B)(Golder, David) (Entered: 06/29/2015)
           07/09/2015       175 NOTICE by Timothy Colby, Joseph Strauch regarding Notice Procedure
                                (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(Sagafi, Jahan) (Entered:
                                07/09/2015)
           07/15/2015       176 RESPONSE re 173 Objection to Magistrate's Order filed by Timothy Colby,
                                Joseph Strauch. (Sagafi, Jahan) (Entered: 07/15/2015)
           07/16/2015       177 NOTICE by Timothy Colby, Joseph Strauch Letter dated 7/16/2015 to Hon. Janet
                                Bond Arterton re website (Attachments: # 1 Attachment)(Sagafi, Jahan) (Entered:
                                07/16/2015)
           07/23/2015       178 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 07/23/2015)
           07/27/2015       179 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 07/27/2015)
           07/28/2015       180 RESPONSE re 171 Order, 173 Objection filed by Computer Sciences Corp.
                                (Anthony, William) (Entered: 07/28/2015)
           07/28/2015       181 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 07/28/2015)
           07/29/2015       182 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 07/29/2015)
           07/30/2015       183 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 07/30/2015)




32 of 67                                                                                                         8/24/2020, 9:30 AM
CT CMECF NextGen                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 33 of 67

           07/31/2015       184 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 07/31/2015)
           08/04/2015       185 Minute Entry for proceedings held before Judge Janet Bond Arterton: Telephone
                                Status Conference held on 8/4/2015. Total Time: 0 hours and 30 minutes(Court
                                Reporter Julia Cashman.) (Villano, P.) (Entered: 08/04/2015)
           08/04/2015       186 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/04/2015)
           08/05/2015       187 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/05/2015)
           08/06/2015       188 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/06/2015)
           08/07/2015       189 Joint STATUS REPORT Re: Reminder Email Notice Text and Process by Computer
                                Sciences Corp. (Golder, David) (Entered: 08/07/2015)
           08/07/2015       190 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/07/2015)
           08/11/2015       193 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/11/2015)
           08/11/2015       194 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/11/2015)
           08/12/2015       195 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/12/2015)
           08/12/2015       196 Joint STIPULATION re 150 Scheduling Order Regarding Case Management
                                Schedule by Timothy Colby, Joseph Strauch. (Sagafi, Jahan) (Entered: 08/12/2015)
           08/12/2015       197 MOTION for Extension of Time To File Motion for Class Certification by Timothy
                                Colby, Joseph Strauch. (Sagafi, Jahan) (Entered: 08/12/2015)
           08/13/2015       198 NOTICE by Timothy Colby, Joseph Strauch Letter to Magistrate Judge Margolis
                                Re: Motion to Compel Discovery Responses (Sagafi, Jahan) (Entered: 08/13/2015)
           08/13/2015       199 NOTICE OF E-FILED CALENDAR: THIS IS THE ONLY NOTICE
                                COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS ENTERING THE
                                COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. A TELEPHONIC
                                Discovery Status Conference is set for 8/17/2015 at 02:30 PM before Judge Joan G.
                                Margolis. Plaintiff's counsel shall initiate the call to Chambers with all parties on
                                the line. 203-773-2350. (Malone, A.) (Entered: 08/13/2015)
           08/13/2015       200 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/13/2015)
           08/14/2015       201 ORDER: Plaintiffs' proposed reminder notice is approved with the following
                                changes: (1) the sentence "CSC management confirms that you may view this email
                                and the www.csclawsuit.com website at work and, if you wish, forward this email
                                to your personal email" will be struck from the text of the email; (2) the reminder
                                notice email will consist of a short introduction using the agreed upon language, to
                                which the reminder notice and consent to join form will be attached; (3) the



33 of 67                                                                                                         8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 34 of 67

                                 sentence "I also consent to join any separate or subsequent action to assert my
                                 claims against CSC, and/or any related entities or persons potentially liable" will be
                                 struck from the reminder notice.
                                 Signed by Judge Janet Bond Arterton on 8/14/15.(Poueymirou, M) (Entered:
                                 08/14/2015)
           08/14/2015       202 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/14/2015)
           08/17/2015       203 Minute Entry for proceedings held before Judge Joan G. Margolis: A
                                TELEPHONIC Discovery Status Conference was held on 8/17/2015. Total Time: 1
                                hour and 10 minutes (Malone, A.) (Entered: 08/17/2015)
           08/17/2015       204 **ENTERED IN ERROR** NOTICE by Timothy Colby, Joseph Strauch Consents
                                to Join (Attachments: # 1 Exhibit A)(Scimone, Michael) Modified on 8/19/2015,
                                duplicative Notice (Campbell, A). (Entered: 08/17/2015)
           08/18/2015       205 ***ENTERED IN ERROR*** NOTICE by Timothy Colby, Joseph Strauch
                                Consents to Join (Attachments: # 1 Exhibit A)(Scimone, Michael) Modified on
                                8/19/2015, duplicative notice (Campbell, A). (Entered: 08/18/2015)
           08/18/2015       206 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/18/2015)
           08/19/2015       207 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/19/2015)
           08/20/2015       208 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/20/2015)
           08/21/2015       209 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/21/2015)
           08/24/2015       210 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/24/2015)
           08/25/2015       211 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/25/2015)
           08/26/2015       212 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/26/2015)
           08/27/2015       213 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/27/2015)
           08/28/2015       214 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/28/2015)
           08/31/2015       215 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 08/31/2015)
           09/01/2015       216 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 09/01/2015)
           09/02/2015       217 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 09/02/2015)



34 of 67                                                                                                          8/24/2020, 9:30 AM
CT CMECF NextGen                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 35 of 67

           09/08/2015       218 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 09/08/2015)
           09/09/2015       219 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 09/09/2015)
           09/10/2015       220 ORDER denying 197 Motion for Extension of Time, without prejudice to renew,
                                for failure to comply with D. Conn. L.Civ. R. 7. Signed by Judge Janet Bond
                                Arterton on 9/9/15. (Tooker, A.) (Entered: 09/10/2015)
           09/10/2015       221 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 09/10/2015)
           09/11/2015       222 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 09/11/2015)
           09/15/2015       223 MOTION to Modify Rule 23 Deadlines by Timothy Colby, Joseph
                                Strauch.Responses due by 10/6/2015 (Sagafi, Jahan) (Entered: 09/15/2015)
           09/15/2015       224 AFFIDAVIT re 223 MOTION to Modify Rule 23 Deadlines Signed By Jahan C.
                                Sagafi filed by Timothy Colby, Joseph Strauch. (Attachments: # 1 Exhibit
                                A)(Sagafi, Jahan) (Entered: 09/15/2015)
           09/15/2015       225 NOTICE by Timothy J. Clark, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 09/15/2015)
           09/15/2015       226 NOTICE by Timothy Colby, Joseph Strauch to Judge Margolis Requesting Rule 23
                                Discovery Deadlines (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Scimone,
                                Michael) (Entered: 09/15/2015)
           09/16/2015       227 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 09/16/2015)
           09/17/2015       228 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 09/17/2015)
           09/18/2015       229 MOTION to Amend/Correct 1 Complaint by Timothy Colby, Joseph
                                Strauch.Responses due by 10/9/2015 (Attachments: # 1 Exhibit A)(Sagafi, Jahan)
                                (Entered: 09/18/2015)
           09/18/2015       230 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 09/18/2015)
           09/22/2015       231 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 09/22/2015)
           09/24/2015       232 RESPONSE re 226 Notice (Other) filed by Computer Sciences Corp. (Attachments:
                                # 1 Affidavit of David R. Golder, # 2 Exhibit A to Affidavit of David R. Golder, # 3
                                Exhibit B to Affidavit of David R. Golder, # 4 Exhibit C to Affidavit of David R.
                                Golder, # 5 Exhibit D to Affidavit of David R. Golder, # 6 Exhibit E to Affidavit of
                                David R. Golder, # 7 Exhibit F to Affidavit of David R. Golder)(Anthony, William)
                                (Entered: 09/24/2015)
           09/25/2015       233 RESPONSE re 223 MOTION to Modify Rule 23 Deadlines filed by Computer
                                Sciences Corp. (Attachments: # 1 Exhibit A)(Anthony, William) (Entered:
                                09/25/2015)



35 of 67                                                                                                         8/24/2020, 9:30 AM
CT CMECF NextGen                                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 36 of 67

           09/25/2015       234 Memorandum in Support re 223 MOTION to Modify Rule 23 Deadlines Reply
                                Memorandum of Law filed by Timothy Colby, Joseph Strauch. (Sagafi, Jahan)
                                (Entered: 09/25/2015)
           09/25/2015       235 Supplemental AFFIDAVIT re 223 MOTION to Modify Rule 23 Deadlines Signed
                                By Jahan C. Sagafi filed by Timothy Colby, Joseph Strauch. (Attachments: # 1
                                Exhibit A, # 2 Exhibit B)(Sagafi, Jahan) (Entered: 09/25/2015)
           09/25/2015       236 MOTION to Certify Class by Timothy Colby, Joseph Strauch.Responses due by
                                10/16/2015 (Sagafi, Jahan) (Entered: 09/25/2015)
           09/25/2015       237 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 09/25/2015)
           09/28/2015       238 ORDER granting 229 Motion to Amend/Correct, on consent. Signed by Judge Janet
                                Bond Arterton on 9/28/15. (Tooker, A.) (Entered: 09/28/2015)
           09/28/2015       239 ORDER: It appearing that granting the lengthy enlargement requested may reward
                                inappropriate discovery practices, a 45 day extension is granted to enable Judge
                                Margolis to set a definitive schedule which will accommodate any discovery orders
                                she may deem appropriate. Signed by Judge Janet Bond Arterton on 9/28/15.
                                (Tooker, A.) (Entered: 09/28/2015)
           09/28/2015             Set Deadlines/Hearings: Plaintiffs' Motion for Class Certification to be filed by
                                  1/22/16; CSC's Opposition to be filed by 2/26/15; Plaintiffs' Reply, if any, to be
                                  filed by 3/11/16. (Tooker, A.) (Entered: 09/28/2015)
           09/28/2015       240 AMENDED COMPLAINT First Amended Complaint against Computer Sciences
                                Corp, filed by Timothy Colby, Joseph Strauch.(Sagafi, Jahan) (Entered:
                                09/28/2015)
           09/29/2015       241 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 09/29/2015)
           09/30/2015       242 NOTICE by Timothy Colby, Joseph Strauch Consents to Join (Attachments: # 1
                                Exhibit A)(Scimone, Michael) (Entered: 09/30/2015)
           10/08/2015       243 NOTICE OF E-FILED CALENDAR: THIS IS THE ONLY NOTICE
                                COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS ENTERING THE
                                COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. A TELEPHONIC
                                Discovery Status Conference is set for 10/15/2015 at 04:00 PM before Judge Joan
                                G. Margolis. Plaintiff's counsel shall contact Chambers with all parties on the line.
                                203-773-2350. (Malone, A.) (Entered: 10/08/2015)
           10/09/2015       244 MOTION to Withdraw 236 MOTION to Certify Class by Timothy Colby, Joseph
                                Strauch. (Sagafi, Jahan) (Entered: 10/09/2015)
           10/09/2015       245 NOTICE by Timothy Colby, Joseph Strauch re 232 Response, Plaintiffs' Reply to
                                CSC's September 24 Letter (Sagafi, Jahan) (Entered: 10/09/2015)
           10/13/2015       246 MOTION for Attorney(s) Alison L. Lynch to be Admitted Pro Hac Vice (paid $75
                                PHV fee; receipt number 0205-3762425) by Computer Sciences Corp.
                                (Attachments: # 1 Affidavit iso Admission PHV)(Anthony, William) (Entered:
                                10/13/2015)




36 of 67                                                                                                           8/24/2020, 9:30 AM
CT CMECF NextGen                                                   https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 37 of 67

           10/13/2015       247 ORDER granting Motion to Withdraw 244 Motion to Certify Class 236 . Signed by
                                Judge Janet Bond Arterton on 10/13/15. (Tooker, A.) (Entered: 10/13/2015)
           10/13/2015       248 NOTICE OF E-FILED CALENDAR: THIS IS THE ONLY NOTICE
                                COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS ENTERING THE
                                COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. TIME CHANGE
                                ONLY. A TELEPHONIC Discovery Status Conference is set for 10/15/2015 at
                                04:30 PM before Judge Joan G. Margolis. Plaintiff's counsel shall initiate the call
                                to Chambers with all parties on the line. (203)773-2350. (Malone, A.) (Entered:
                                10/13/2015)
           10/14/2015       249 AFFIDAVIT re 245 Notice (Other) Signed By Jahan C. Sagafi filed by Timothy
                                Colby, Joseph Strauch. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit
                                C)(Sagafi, Jahan) (Entered: 10/14/2015)
           10/15/2015       250 ORDER denying 246 Motion to Appear Pro Hac Vice without predjudice to renew,
                                for failure to comply with D.Conn.L Civ. R. 83.1(d)(1)(b). Signed by Judge Janet
                                Bond Arterton on 10/15/15. (Campbell, A) (Entered: 10/15/2015)
           10/15/2015       251 Minute Entry for proceedings held before Judge Joan G. Margolis: A
                                TELEPHONIC Discovery Status Conference was held on 10/15/2015. Total Time:
                                1 hour and 25 minutes (Malone, A.) (Entered: 10/15/2015)
           10/16/2015       252 ANSWER to 240 Amended Complaint with Affirmative Defenses. by Computer
                                Sciences Corp.(Anthony, William) (Entered: 10/16/2015)
           10/16/2015       253 MOTION for Attorney(s) Alison L. Lynch to be Admitted Pro Hac Vice by
                                Computer Sciences Corp. (Attachments: # 1 Affidavit iso pro hac vice)(Anthony,
                                William) (Entered: 10/16/2015)
           10/16/2015       254 RESPONSE re 245 Notice (Other) filed by Computer Sciences Corp. (Attachments:
                                # 1 Affidavit of David R.Golder, # 2 Exhibit 1 to Affidavit of David R. Golder, # 3
                                Exhibit 2 of Affidavit of David R. Golder)(Golder, David) (Entered: 10/16/2015)
           10/19/2015       255 ORDER granting Attorney, Alison L. Lynch 253 Motion to Appear Pro Hac Vice
                                Certificate of Good Standing due by 12/18/2015. Signed by Clerk on 10/19/15.
                                (Campbell, A) (Entered: 10/19/2015)
           10/20/2015       256 SCHEDULING ORDER (see attached). Signed by Judge Joan G. Margolis on
                                10/20/2015.(Malone, A.) (Entered: 10/20/2015)
           10/20/2015       257 CERTIFICATE OF GOOD STANDING re 253 MOTION for Attorney(s) Alison L.
                                Lynch to be Admitted Pro Hac Vice by Computer Sciences Corp. (Anthony,
                                William) (Entered: 10/20/2015)
           10/20/2015       258 NOTICE of Appearance by Alison L. Lynch on behalf of Computer Sciences Corp
                                (Lynch, Alison) (Entered: 10/20/2015)
           10/23/2015       259 STIPULATION and Proposed Order Regarding Production of Master Service
                                Agreements by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner.
                                (Sagafi, Jahan) (Entered: 10/23/2015)
           10/26/2015       260 ELECTRONIC ORDER -- The Stipulation and Proposed Order Regarding
                                Production of Master Service Agreements, filed 10/23/15 (Dkt. #259), is SO
                                ORDERED. The Magistrate Judge thanks all counsel and parties for amicably



37 of 67                                                                                                        8/24/2020, 9:30 AM
CT CMECF NextGen                                                   https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 38 of 67

                                 resolving this discovery dispute. Signed by Judge Joan G. Margolis on 10/26/15.
                                 (Margolis, Joan) (Entered: 10/26/2015)
           10/30/2015       261 MOTION for Michael Caesar to Withdraw as Attorney by Timothy Colby, Joseph
                                Strauch. (Caesar, Michael) (Entered: 10/30/2015)
           10/30/2015       262 NOTICE by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner Letter
                                to Hon. Joan G. Margolis re ESI Search Protocol and Sampling (Attachments: # 1
                                Exhibit A, # 2 Exhibit B)(Sagafi, Jahan) (Entered: 10/30/2015)
           10/30/2015       263 NOTICE by Computer Sciences Corp (Anders, Brett) (Entered: 10/30/2015)
           11/04/2015       264 ORDER granting 261 Motion to Withdraw as Attorney. Attorney Michael Caesar
                                terminated. Signed by Judge Janet Bond Arterton on 11/4/15. (Tooker, A.) (Entered:
                                11/04/2015)
           11/06/2015       265 RESPONSE re 263 Notice (Other) re ESI Production filed by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Sagafi, Jahan) (Entered:
                                11/06/2015)
           11/06/2015       266 RESPONSE re 262 Notice (Other) filed by Computer Sciences Corp. (Anders,
                                Brett) (Entered: 11/06/2015)
           11/18/2015       267 MOTION for Attorney(s) Vincent E. Polsinelli to be Admitted Pro Hac Vice (paid
                                $75 PHV fee; receipt number 0205-3806186) by Computer Sciences Corp.
                                (Attachments: # 1 Affidavit of Vincent E. Polsinelli iso PHV)(Anthony, William)
                                (Entered: 11/18/2015)
           11/19/2015       268 ORDER granting Attorney, Vincent E. Polsinelli to be Admitted Pro Hac Vice 267
                                Certificate of Good Standing due by 1/18/2016. Signed by Clerk on 11/19/15.
                                (Campbell, A) (Entered: 11/19/2015)
           11/19/2015       269 MOTION for Attorney(s) Matthew A. Porter to be Admitted Pro Hac Vice (paid
                                $75 PHV fee; receipt number 0205-3806951) by Computer Sciences Corp.
                                (Attachments: # 1 Affidavit of Matthew A. Porter iso PHV)(Anthony, William)
                                (Entered: 11/19/2015)
           11/19/2015       270 MOTION for Attorney(s) Elizabeth Stork to be Admitted Pro Hac Vice (paid $75
                                PHV fee; receipt number 0205-3807911) by Vernon Carre, Timothy Colby, Joseph
                                Strauch, Charles Turner. (Attachments: # 1 Affidavit, # 2 Certificate of Good
                                Standing)(Kravetz, Karen) (Entered: 11/19/2015)
           11/20/2015       271 ORDER granting 269 Matthew A. Porter to be Admitted Pro Hac Vice Certificate
                                of Good Standing due by 1/19/2016. Signed by Clerk on 11/20/15. (Campbell, A)
                                (Entered: 11/20/2015)
           11/20/2015       272 ORDER granting 270 Attorney Elizabeth Stork Motion to Appear Pro Hac Vice.
                                Signed by Clerk on 11/20/15. (Campbell, A) (Entered: 11/20/2015)
           11/24/2015       273 RULING REGARDING ELECTRONICALLY STORED INFORMATION: re 262
                                Notice (Other) filed by Vernon Carre, Charles Turner, Joseph Strauch, Timothy
                                Colby, 263 Notice (Other) filed by Computer Sciences Corp, 265 Response filed by
                                Vernon Carre, Charles Turner, Joseph Strauch, Timothy Colby, 266 Response filed
                                by Computer Sciences Corp. (SEE ATTACHED)
                                Signed by Judge Joan G. Margolis on 11/124/2015.(Watson, M.) (Entered:



38 of 67                                                                                                        8/24/2020, 9:30 AM
CT CMECF NextGen                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 39 of 67

                                 11/24/2015)
           11/24/2015       274 NOTICE of Appearance by Elizabeth Stork on behalf of Vernon Carre, Timothy
                                Colby, Joseph Strauch, Charles Turner (Stork, Elizabeth) (Entered: 11/24/2015)
           11/25/2015       275 MOTION for Attorney(s) Michael Levin-Gesundheit to be Admitted Pro Hac Vice
                                (paid $75 PHV fee; receipt number 0205-3814375) by Vernon Carre, Timothy
                                Colby, Joseph Strauch, Charles Turner. (Attachments: # 1 Affidavit, # 2 Certificate
                                of Good Standing)(Kravetz, Karen) (Entered: 11/25/2015)
           11/30/2015       276 ORDER granting 275 Motion to Appear Pro Hac Vice Attorney Michael Levin-
                                Gesundheit. Signed by Clerk on 11/30/15. (Campbell, A) (Entered: 11/30/2015)
           11/30/2015       277 MOTION for Attorney(s) Darin Ranahan to be Admitted Pro Hac Vice (paid $75
                                PHV fee; receipt number 0205-3816561) by Vernon Carre, Timothy Colby, Joseph
                                Strauch, Charles Turner. (Attachments: # 1 Affidavit)(Kravetz, Karen) (Entered:
                                11/30/2015)
           11/30/2015       278 MOTION for Attorney(s) Genevieve Casey to be Admitted Pro Hac Vice (paid $75
                                PHV fee; receipt number 0205-3816583) by Vernon Carre, Timothy Colby, Joseph
                                Strauch, Charles Turner. (Attachments: # 1 Affidavit)(Kravetz, Karen) (Entered:
                                11/30/2015)
           12/01/2015       279 ORDER granting 277 Motion for Attorney Darin Ranahan to Appear Pro Hac Vice
                                Certificate of Good Standing due by 1/30/2016. Signed by Clerk on 12/1/15.
                                (Campbell, A) (Entered: 12/01/2015)
           12/01/2015       280 ORDER granting 278 Motion for Attorney Genevieve Casey to Appear Pro Hac
                                Vice Certificate of Good Standing due by 1/30/2016. Signed by Clerk on 12/1/15.
                                (Campbell, A) (Entered: 12/01/2015)
           12/14/2015       281 MOTION for Attorney(s) Stephen T. Paterniti to be Admitted Pro Hac Vice (paid
                                $75 PHV fee; receipt number 0205-3833039) by Computer Sciences Corp.
                                (Attachments: # 1 Affidavit of Stephen T. Paterniti)(Anthony, William) (Entered:
                                12/14/2015)
           12/14/2015       282 RESPONSE re 273 Order, filed by Computer Sciences Corp. (Anders, Brett)
                                (Entered: 12/14/2015)
           12/15/2015       283 ORDER granting 281 Motion to Appear Pro Hac Vice Certificate of Good Standing
                                due by 2/13/2016. Signed by Clerk on 12/15/2015. (Nuzzi, T) (Entered:
                                12/15/2015)
           12/15/2015       284 CERTIFICATE OF GOOD STANDING re 267 MOTION for Attorney(s) Vincent
                                E. Polsinelli to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                                0205-3806186) by Computer Sciences Corp. (Polsinelli, Vincent) (Entered:
                                12/15/2015)
           12/15/2015       285 STIPULATION of Dismissal of Party Sean Cormier, Tara Alexander, David
                                Nelson, David Mason, Christopher Wallace, and David Blair by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Sagafi, Jahan) (Entered:
                                12/15/2015)
           12/16/2015       286 ORDER; So Ordered re 285 Stipulation of Dismissal filed by Vernon Carre,
                                Charles Turner, Joseph Strauch, Timothy Colby



39 of 67                                                                                                         8/24/2020, 9:30 AM
CT CMECF NextGen                                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 40 of 67

                                 Signed by Judge Janet Bond Arterton on 12/16/2015.(LaMura, K.) (Entered:
                                 12/16/2015)
           12/29/2015       287 Joint STIPULATION Regarding Case Management Schedule by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Sagafi, Jahan) (Entered:
                                12/29/2015)
           12/29/2015       288 MOTION to Modify Rule 23 Deadlines by Vernon Carre, Timothy Colby, Joseph
                                Strauch, Charles Turner.Responses due by 1/19/2016 (Sagafi, Jahan) (Entered:
                                12/29/2015)
           01/08/2016       289 ORDER: The Court overrules Defendant's Objection 173 and approves and adopts
                                the Ruling on Number of Depositions 171 limiting the number of depositions to 60,
                                under the time limit imposed in Scheduling Order 256 .
                                Signed by Judge Janet Bond Arterton on 1/8/16. (Harris, J) (Entered: 01/08/2016)
           01/11/2016       290 ORDER granting 288 Motion on consent. Signed by Judge Janet Bond Arterton on
                                1/11/16. (Tooker, A.) (Entered: 01/11/2016)
           01/11/2016            Plaintiffs' Motion for Class Certification shall be filed by 5/6/16; Defendant's
                                 Opposition shall be filed by 6/10/16; Plaintiffs' Reply, if any, shall be filed by
                                 6/24/16.(Tooker, A.) (Entered: 01/11/2016)
           01/29/2016       291 CERTIFICATE OF GOOD STANDING re 277 MOTION for Attorney(s) Darin
                                Ranahan to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                                0205-3816561) by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner.
                                (Ranahan, Darin) (Entered: 01/29/2016)
           01/29/2016       292 CERTIFICATE OF GOOD STANDING re 278 MOTION for Attorney(s)
                                Genevieve Casey to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                                0205-3816583) by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner.
                                (Casey, Genevieve) (Entered: 01/29/2016)
           02/01/2016       293 MOTION for Rule 502(d) Order by Computer Sciences Corp. (Attachments: # 1
                                Text of Proposed Order)(Anders, Brett) (Entered: 02/01/2016)
           02/02/2016       294 MOTION for Corrected Rule 502(d) Order by Computer Sciences Corp.
                                (Attachments: # 1 Text of Proposed Order)(Anders, Brett) (Entered: 02/02/2016)
           02/03/2016       295 ORDER finding as moot 293 Motion for Order; granting 294 Corrected Motion for
                                Order. Signed by Judge Janet Bond Arterton on 2/3/16. (Tooker, A.) (Entered:
                                02/03/2016)
           04/13/2016       296 MOTION to Modify Rule 23 Deadlines by Vernon Carre, Timothy Colby, Joseph
                                Strauch, Charles Turner.Responses due by 5/4/2016 (Sagafi, Jahan) (Entered:
                                04/13/2016)
           04/13/2016       297 AFFIDAVIT re 296 MOTION to Modify Rule 23 Deadlines Signed By Jahan C.
                                Sagafi filed by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner.
                                (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Sagafi, Jahan) (Entered: 04/13/2016)
           04/19/2016       298 ORDER granting 296 Motion to Modify Rule 23 deadlines, without consent but for
                                good cause shown, to 6/3/16; 7/15/16; and 8/5/16, respectively. Signed by Judge
                                Janet Bond Arterton on 4/19/16. (Tooker, A.) (Entered: 04/19/2016)




40 of 67                                                                                                           8/24/2020, 9:30 AM
CT CMECF NextGen                                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 41 of 67

           05/06/2016       299 STIPULATION of Dismissal of without prejudice by Vernon Carre, Timothy
                                Colby, Joseph Strauch, Charles Turner. (Sagafi, Jahan) (Entered: 05/06/2016)
           05/11/2016       300 ORDER: So Ordered re 299 Stipulation of Dismissal filed by Vernon Carre,
                                Charles Turner, Joseph Strauch, Timothy Colby
                                Signed by Clerk on 5/11/2016.(Villano, P.) (Entered: 05/11/2016)
           06/03/2016       301 MOTION to Seal certain confidential documents that Plaintiffs anticipate filing in
                                support of their class certification motion by Computer Sciences Corp.
                                (Attachments: # 1 Memorandum of Law in Support of Motion to Seal)(Golder,
                                David) (Entered: 06/03/2016)
           06/03/2016       302 MOTION to Certify Class by Vernon Carre, Timothy Colby, Joseph Strauch,
                                Charles Turner.Responses due by 6/24/2016 (Sagafi, Jahan) (Entered: 06/03/2016)
           06/03/2016       303 Memorandum in Support re 302 MOTION to Certify Class filed by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Sagafi, Jahan) (Entered:
                                06/03/2016)
           06/03/2016       304 AFFIDAVIT re 302 MOTION to Certify Class Signed By Jahan C. Sagafi filed by
                                Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner. (Attachments: # 1
                                Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, #
                                7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12
                                Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17
                                Exhibit 17, # 18 Exhibit 18, # 19 Exhibit 19, # 20 Exhibit 20, # 21 Exhibit 21, # 22
                                Exhibit 22, # 23 Exhibit 23, # 24 Exhibit 24, # 25 Exhibit 25, # 26 Exhibit 26, # 27
                                Exhibit 27, # 28 Exhibit 28, # 29 Exhibit 29, # 30 Exhibit 30, # 31 Exhibit 31, # 32
                                Exhibit 32, # 33 Exhibit 33, # 34 Exhibit 34, # 35 Exhibit 35, # 36 Exhibit 36, # 37
                                Exhibit 37, # 38 Exhibit 38, # 39 Exhibit 39, # 40 Exhibit 40, # 41 Exhibit 41, # 42
                                Exhibit 42, # 43 Exhibit 43, # 44 Exhibit 44, # 45 Exhibit 45, # 46 Exhibit 46, # 47
                                Exhibit 47, # 48 Exhibit 48, # 49 Exhibit 49, # 50 Exhibit 50, # 51 Exhibit 51, # 52
                                Exhibit 52, # 53 Exhibit 53, # 54 Exhibit 54, # 55 Exhibit 55, # 56 Exhibit 56, # 57
                                Exhibit 57, # 58 Exhibit 58, # 59 Exhibit 59, # 60 Exhibit 60, # 61 Exhibit 61, # 62
                                Exhibit 62, # 63 Exhibit 63, # 64 Exhibit 64, # 65 Exhibit 65, # 66 Exhibit 66, # 67
                                Exhibit 67, # 68 Exhibit 68, # 69 Exhibit 69, # 70 Exhibit 70, # 71 Exhibit 71, # 72
                                Exhibit 72, # 73 Exhibit 73, # 74 Exhibit 74, # 75 Exhibit 75, # 76 Exhibit 76, # 77
                                Exhibit 77, # 78 Exhibit 78, # 79 Exhibit 79, # 80 Exhibit 80, # 81 Exhibit
                                81)(Sagafi, Jahan) (Entered: 06/03/2016)
           06/03/2016       305 AFFIDAVIT re 302 MOTION to Certify Class Signed By Todd Jackson filed by
                                Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner. (Attachments: # 1
                                Exhibit A, # 2 Exhibit B)(Sagafi, Jahan) (Entered: 06/03/2016)
           06/03/2016       306 AFFIDAVIT re 302 MOTION to Certify Class Signed By Daniel M. Hutchinson
                                filed by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner.
                                (Attachments: # 1 Exhibit A)(Sagafi, Jahan) (Entered: 06/03/2016)
           06/20/2016       307 MOTION for Andrew Lah to Withdraw as Attorney for Plaintiffs by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Jackson, Todd) (Entered:
                                06/20/2016)
           06/21/2016       308 ORDER granting 307 Motion to Withdraw as Attorney. Attorney Andrew Lah
                                terminated. Signed by Judge Janet Bond Arterton on 6/21/16. (Tooker, A.)
                                (Entered: 06/21/2016)


41 of 67                                                                                                           8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 42 of 67

           07/15/2016       309 Memorandum in Opposition to Class Certification re 302 MOTION to Certify
                                Class filed by Computer Sciences Corp. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2,
                                # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit
                                8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13,
                                # 14 Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18 Exhibit 18,
                                # 19 Exhibit 19, # 20 Exhibit 20, # 21 Exhibit 21, # 22 Exhibit 22, # 23 Exhibit 23,
                                # 24 Exhibit 24, # 25 Exhibit 25, # 26 Exhibit 26, # 27 Exhibit 27, # 28 Exhibit 28,
                                # 29 Exhibit 29, # 30 Exhibit 30, # 31 Exhibit 31, # 32 Exhibit 32, # 33 Exhibit 33,
                                # 34 Exhibit 34, # 35 Exhibit 35, # 36 Exhibit 36, # 37 Exhibit 37, # 38 Exhibit 38,
                                # 39 Exhibit 39, # 40 Exhibit 40, # 41 Exhibit 41, # 42 Exhibit 42, # 43 Exhibit 43,
                                # 44 Exhibit 44, # 45 Exhibit 45, # 46 Exhibit 46, # 47 Exhibit 47, # 48 Exhibit 48,
                                # 49 Exhibit 49, # 50 Exhibit 50, # 51 Exhibit 51, # 52 Exhibit 52, # 53 Exhibit 53,
                                # 54 Exhibit 54, # 55 Exhibit 55, # 56 Exhibit 56, # 57 Exhibit 57, # 58 Exhibit 58,
                                # 59 Exhibit 59, # 60 Exhibit 60, # 61 Exhibit 61, # 62 Exhibit 62, # 63 Exhibit 63,
                                # 64 Exhibit 64, # 65 Exhibit 65, # 66 Exhibit 66, # 67 Exhibit 67, # 68 Exhibit 68,
                                # 69 Exhibit 69, # 70 Exhibit 70, # 71 Exhibit 71, # 72 Exhibit 72, # 73 Exhibit 73,
                                # 74 Exhibit 74, # 75 Exhibit 75, # 76 Exhibit 76, # 77 Exhibit 77, # 78 Exhibit 78,
                                # 79 Exhibit 79, # 80 Exhibit 80, # 81 Exhibit 81, # 82 Exhibit 82, # 83 Exhibit 83,
                                # 84 Exhibit 84, # 85 Exhibit 85, # 86 Exhibit 86, # 87 Exhibit 87, # 88 Exhibit 88,
                                # 89 Exhibit 89, # 90 Exhibit 90, # 91 Exhibit 91, # 92 Exhibit 92, # 93 Exhibit 93,
                                # 94 Exhibit 94A, # 95 Exhibit 94B)(Anthony, William) (Entered: 07/15/2016)
           07/22/2016       310 NOTICE of Appearance by Allison P. Dearington on behalf of Computer Sciences
                                Corp (Dearington, Allison) (Entered: 07/22/2016)
           07/22/2016       311 MOTION for Extension of Time until August 12, 2016 and Increased Page Limits
                                by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner. (Sagafi, Jahan)
                                (Entered: 07/22/2016)
           07/22/2016       312 RESPONSE re 311 MOTION for Extension of Time until August 12, 2016 and
                                Increased Page Limits filed by Computer Sciences Corp. (Dearington, Allison)
                                (Entered: 07/22/2016)
           07/26/2016       313 ORDER granting 311 Motion for Extension of Time only, on consent, to 8/12/16;
                                denied as to page limit increase. Signed by Judge Janet Bond Arterton on 7/25/16.
                                (Tooker, A.) (Entered: 07/26/2016)
           08/12/2016       314 REPLY to Response to 302 MOTION to Certify Class filed by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Sagafi, Jahan) (Entered:
                                08/12/2016)
           08/12/2016       315 AFFIDAVIT re 314 Reply to Response to Motion for Class Certification Signed By
                                Jahan C. Sagafi filed by Vernon Carre, Timothy Colby, Joseph Strauch, Charles
                                Turner. (Attachments: # 1 Exhibit 82, # 2 Exhibit 83, # 3 Exhibit 84, # 4 Exhibit 85,
                                # 5 Exhibit 86, # 6 Exhibit 87, # 7 Exhibit 88, # 8 Exhibit 89, # 9 Exhibit 90, # 10
                                Exhibit 91, # 11 Exhibit 92, # 12 Exhibit 93, # 13 Exhibit 94, # 14 Exhibit 95, # 15
                                Exhibit 96, # 16 Exhibit 97, # 17 Exhibit 98, # 18 Exhibit 99, # 19 Exhibit 100, #
                                20 Exhibit 101, # 21 Exhibit 102, # 22 Exhibit 103, # 23 Exhibit 104, # 24 Exhibit
                                105, # 25 Exhibit 106, # 26 Exhibit 107, # 27 Exhibit 108, # 28 Exhibit 109, # 29
                                Exhibit 110, # 30 Exhibit 111, # 31 Exhibit 112, # 32 Exhibit 113, # 33 Exhibit 114,
                                # 34 Exhibit 115, # 35 Exhibit 116, # 36 Exhibit 117, # 37 Exhibit 118, # 38 Exhibit
                                119, # 39 Exhibit 120, # 40 Exhibit 121, # 41 Exhibit 122, # 42 Exhibit 123, # 43
                                Exhibit 124, # 44 Exhibit 125, # 45 Exhibit 126, # 46 Exhibit 127, # 47 Exhibit


42 of 67                                                                                                          8/24/2020, 9:30 AM
CT CMECF NextGen                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 43 of 67

                                 128, # 48 Exhibit 129)(Sagafi, Jahan) (Entered: 08/12/2016)
           08/12/2016       316 CERTIFICATE OF SERVICE by Vernon Carre, Timothy Colby, Joseph Strauch,
                                Charles Turner re 314 Reply to Response to Motion, 315 Affidavit,,,, (Sagafi,
                                Jahan) (Entered: 08/12/2016)
           03/17/2017       317 Oral Argument on Motion to Certify Class 302 will be held 3/22/17 at 3:30 p.m. in
                                Courtroom Two, 141 Church Street, New Haven, CT before Judge Janet Bond
                                Arterton. (Tooker, A.) (Entered: 03/17/2017)
           03/17/2017             Set/Reset Deadlines as to 302 MOTION to Certify Class . Motion Hearing set for
                                  3/22/2017 03:30 PM in Courtroom Two, 141 Church St., New Haven, CT before
                                  Judge Janet Bond Arterton (Villano, P.) (Entered: 03/20/2017)
           03/20/2017       318 Joint MOTION to Withdraw 302 MOTION to Certify Class , 301 MOTION to Seal
                                certain confidential documents that Plaintiffs anticipate filing in support of their
                                class certification motion Joint Motion to Withdraw Plaintiffs' Motion for Class
                                Certification and Defendant's Motion to Seal Without Prejudice to Renew by
                                Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner. (Sagafi, Jahan)
                                (Entered: 03/20/2017)
           03/20/2017       319 ORDER withdrawing 301 Motion to Seal; withdrawing 302 Motion to Certify
                                Class; granting 318 Joint Motion to Withdraw. Signed by Judge Janet Bond
                                Arterton on 3/20/17. (Tooker, A.) (Entered: 03/20/2017)
           03/21/2017       320 NOTICE re 317 Oral Argument on Motion to Certify Class 302 that was scheduled
                                for 3/22/17 at 3:30 p.m. is Cancelled. (Villano, P.) (Entered: 03/21/2017)
           04/04/2017       321 Joint MOTION Renew Plaintiffs' Motion for Class Certification and Defendant's
                                Motion to Seal re 302 MOTION to Certify Class , 301 MOTION to Seal certain
                                confidential documents that Plaintiffs anticipate filing in support of their class
                                certification motion by Vernon Carre, Timothy Colby, Joseph Strauch, Charles
                                Turner.Responses due by 4/25/2017 (Sagafi, Jahan) (Entered: 04/04/2017)
           04/06/2017       322 ORDER granting 321 Joint Motion to Renew. Plaintiffs' may re-file their Motion
                                for Class Certification and Defendant's may re-file their Motion to Seal. No
                                supporting documentation, opposition or replies need be re-filed. Signed by Judge
                                Janet Bond Arterton on 4/6/17. (Tooker, A.) (Entered: 04/06/2017)
           04/06/2017       323 MOTION to Certify Class Plaintiffs' Renewed Notice of Motion for Class
                                Certification by Vernon Carre, Timothy Colby, Joseph Strauch, Charles
                                Turner.Responses due by 4/27/2017 (Sagafi, Jahan) (Entered: 04/06/2017)
           05/04/2017       324 MOTION to Seal (RENEWED) Confidential Documents by Computer Sciences
                                Corp. (Golder, David) (Entered: 05/04/2017)
           05/10/2017       325 ORDER: For the reasons set forth on the record at oral argument on May 10, 2017,
                                Defendant's Motion 324 to Seal is GRANTED. Signed by Judge Janet Bond
                                Arterton on 05/10/2017. (Farrelly, S.) (Entered: 05/10/2017)
           05/10/2017       326 Minute Entry for proceedings held before Judge Janet Bond Arterton: Motion
                                Hearing held on 5/10/2017 re 323 MOTION to Certify Class Plaintiffs' Renewed
                                Notice of Motion for Class Certification filed by Vernon Carre, Charles Turner,
                                Joseph Strauch, Timothy Colby, 324 MOTION to Seal (RENEWED) Confidential
                                Documents filed by Computer Sciences Corp. Total Time: 1 hours and 51



43 of 67                                                                                                         8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 44 of 67

                                  minutes(Court Reporter Julia Cashman.) (Villano, P.) (Entered: 05/11/2017)
           06/30/2017       327 ORDER: For the reasons set forth in the attached Ruling, Plaintiffs' Motion 323 to
                                Certify State Law Classes is GRANTED in part and DENIED in part. Signed by
                                Judge Janet Bond Arterton on 06/30/2017. (Farrelly, S.) (Entered: 06/30/2017)
           06/30/2017       328 ORDER: As set forth in the attached endorsement order, Plaintiffs shall file an
                                amended complaint by 07/10/2017 and the parties shall submit a status report and
                                proposed revised scheduling order by 07/14/2017.
                                Signed by Judge Janet Bond Arterton on 06/30/2017.(Farrelly, S.) (Entered:
                                06/30/2017)
           06/30/2017             Set Deadlines: Amended Pleadings due by 7/10/2017 Status Report and proposed
                                  revised scheduling order due by 7/14/2017 (Villano, P.) (Entered: 07/05/2017)
           07/09/2017       329 TRANSCRIPT of Proceedings: Held on May 10, 2017 before Judge Janet Bond
                                Arterton. Court Reporter: Julia Cashman. IMPORTANT NOTICE -
                                REDACTION OF TRANSCRIPTS: To remove personal identifier information
                                from the transcript, a party must electronically file a Notice of Intent to Request
                                Redaction with the Clerk's Office within seven (7) calendar days of this date. If no
                                such Notice is filed, the court will assume redaction of personal identifiers is not
                                necessary and the transcript will be made available through PACER without
                                redaction 90 days from today's date. The transcript may be viewed at the court
                                public terminal or purchased through the Court Reporter/Transcriber before the
                                deadline for Release of Transcript Restriction. After that date it may be obtained
                                through PACER. The policy governing the redaction of personal information is
                                located on the court website at www.ctd.uscourts.gov. Redaction Request due
                                7/30/2017. Redacted Transcript Deadline set for 8/9/2017. Release of Transcript
                                Restriction set for 10/7/2017. (Cashman, J) (Entered: 07/09/2017)
           07/10/2017       330 AMENDED COMPLAINT Second Amended Complaint against Computer
                                Sciences Corp, filed by Timothy Colby, Joseph Strauch, Vernon Carre, Charles
                                Turner.(Sagafi, Jahan) (Entered: 07/10/2017)
           07/10/2017       331 NOTICE by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner re 330
                                Amended Complaint Second Amended Complaint (Attachments: # 1 Exhibit
                                A)(Sagafi, Jahan) (Entered: 07/10/2017)
           07/14/2017       332 STATUS REPORT and Proposed Revised Scheduling Order by Computer Sciences
                                Corp. (Anthony, William) (Entered: 07/14/2017)
           07/14/2017       333 STATUS REPORT and Proposed Revised Scheduling Order by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Attachments: # 1 Exhibit A, # 2
                                Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G,
                                # 8 Exhibit H)(Sagafi, Jahan) (Entered: 07/14/2017)
           07/18/2017             A telephonic status/scheduling conference will be held July 25, 2017 at 10:00 a.m.
                                  Defense counsel shall initiate the conference call to chambers: 203-773-2737.
                                  (Tooker, A.) (Entered: 07/18/2017)
           07/24/2017       334 ANSWER to 330 Amended Complaint with Affirmative Defenses. by Computer
                                Sciences Corp.(Anthony, William) (Entered: 07/24/2017)




44 of 67                                                                                                          8/24/2020, 9:30 AM
CT CMECF NextGen                                                   https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 45 of 67

           07/25/2017       335 Amended Corporate Disclosure Statement by Computer Sciences Corp identifying
                                Corporate Parent DXC Technology Company for Computer Sciences Corp.
                                (Anthony, William) (Entered: 07/25/2017)
           07/25/2017       336 SCHEDULING ORDER: As set forth in the attached scheduling order, the parties'
                                joint revised stipulation regarding the FLSA collective action definition is due
                                07/28/2017; proposed class notice(s) due 07/31/2017; Motion to Strike Joseph
                                Strauch shall be filed by 08/04/2017; all discovery shall close 08/22/2017;
                                Plaintiffs' pre-trial memorandum due 09/19/2017; Defendant's pre-trial
                                memorandum due 10/09/2017; Plaintiffs' response to Defendant's pre-trial
                                memorandum due 10/23/2017; pretrial conference set for 11/6/2017 at 10:30 AM
                                before Judge Janet Bond Arterton; jury selection set for 12/5/2017 at 09:00AM
                                before Judge Janet Bond Arterton; and jury trial to commence on 12/07/2017 in
                                Courtroom 2 of the Richard C. Lee Courthouse, 141 Church Street, New Haven,
                                Connecticut.
                                Signed by Judge Janet Bond Arterton on 07/25/2017.(Farrelly, S.) (Entered:
                                07/25/2017)
           07/25/2017       337 Minute Entry for proceedings held before Judge Janet Bond Arterton: Telephonic
                                Status/Scheduling Conference held on 7/25/2017. Total Time: 2 hours and 0
                                minutes(Court Reporter Julia Cashman.) (Villano, P.) (Entered: 07/26/2017)
           07/26/2017            Set Deadlines/Hearings: Joint Status Report due by 8/25/2017 (Tooker, A.)
                                 (Entered: 07/26/2017)
           08/01/2017       338 MOTION for Approval of Rule 23 Class Notice by Vernon Carre, Timothy Colby,
                                Joseph Strauch, Charles Turner.Responses due by 8/22/2017 (Attachments: # 1
                                Exhibit A)(Sagafi, Jahan) (Entered: 08/01/2017)
           08/01/2017       339 STIPULATION re 336 Scheduling Order,,, regarding FLSA Collective Certification
                                and Decertification by Computer Sciences Corp. (Golder, David) (Entered:
                                08/01/2017)
           08/02/2017       340 Stipulation 339 is So Ordered. Signed by Judge Janet Bond Arterton on 8/2/17.
                                (Tooker, A.) (Entered: 08/02/2017)
           08/03/2017       341 MOTION to Approve Notice to Members of the Certified Class by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner.Responses due by 8/24/2017
                                (Attachments: # 1 Exhibit A)(Sagafi, Jahan) (Entered: 08/03/2017)
           08/04/2017       342 ORDER finding as moot 338 ; granting 341 Motion to Approve Notice to Members
                                of the Certified Class. Signed by Judge Janet Bond Arterton on 8/4/17. (Tooker, A.)
                                (Entered: 08/04/2017)
           08/04/2017       343 MOTION Decertification of the California Subclass re 327 Order on Motion to
                                Certify Class by Computer Sciences Corp.Responses due by 8/25/2017
                                (Attachments: # 1 Memorandum in Support, # 2 Exhibit 1 - 3)(Anthony, William)
                                (Entered: 08/04/2017)
           08/18/2017       344 RESPONSE re 343 MOTION Decertification of the California Subclass re 327
                                Order on Motion to Certify Class filed by Joseph Strauch. (Hutchinson, Daniel)
                                (Entered: 08/18/2017)




45 of 67                                                                                                        8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 46 of 67

           08/25/2017       345 REPLY to Response to 343 MOTION Decertification of the California Subclass re
                                327 Order on Motion to Certify Class filed by Computer Sciences Corp.
                                (Attachments: # 1 Exhibit 1)(Anthony, William) (Entered: 08/25/2017)
           08/25/2017       346 Joint STATUS REPORT by Vernon Carre, Timothy Colby, Joseph Strauch, Charles
                                Turner. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Sagafi, Jahan) (Entered:
                                08/25/2017)
           09/18/2017       347 TRIAL MEMO by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner
                                Estimated trial time 10 days. (Attachments: # 1 Exhibit A - Witness List, # 2
                                Exhibit B - Exhibit List, # 3 Exhibit C - Jury Questionnaire, # 4 Exhibit D - Voir
                                Dire Questions, # 5 Exhibit E - Jury Instructions, # 6 Exhibit F - Verdict Form, # 7
                                Exhibit G - Revised Rule 23 Notice)(Sagafi, Jahan) (Entered: 09/18/2017)
           09/18/2017       348 MOTION in Limine by Vernon Carre, Timothy Colby, Joseph Strauch, Charles
                                Turner.Responses due by 10/9/2017 (Sagafi, Jahan) (Entered: 09/18/2017)
           09/28/2017       349 TRANSCRIPT of Proceedings: Type of Hearing: TC. Held on July 25, 2017 before
                                Judge Janet Bond Arterton. Court Reporter: Julia Cashman. IMPORTANT
                                NOTICE - REDACTION OF TRANSCRIPTS: To remove personal identifier
                                information from the transcript, a party must electronically file a Notice of Intent to
                                Request Redaction with the Clerk's Office within seven (7) calendar days of this
                                date. If no such Notice is filed, the court will assume redaction of personal
                                identifiers is not necessary and the transcript will be made available through
                                PACER without redaction 90 days from today's date. The transcript may be viewed
                                at the court public terminal or purchased through the Court Reporter/Transcriber
                                before the deadline for Release of Transcript Restriction. After that date it may be
                                obtained through PACER. The policy governing the redaction of personal
                                information is located on the court website at www.ctd.uscourts.gov. Redaction
                                Request due 10/19/2017. Redacted Transcript Deadline set for 10/29/2017. Release
                                of Transcript Restriction set for 12/27/2017. (Cashman, J) (Entered: 09/28/2017)
           09/29/2017       350 MOTION for Attorney(s) Jared Goldman to be Admitted Pro Hac Vice (paid $75
                                PHV fee; receipt number 0205-4551747) by Vernon Carre, Timothy Colby, Joseph
                                Strauch, Charles Turner. (Kravetz, Karen) (Entered: 09/29/2017)
           10/02/2017       351 ORDER granting 350 Motion to Appear Pro Hac Vice Attorney Jared Goldman for
                                Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner added. Signed by
                                Judge Janet Bond Arterton on 10/02/2017. (Peterson, M) (Entered: 10/02/2017)
           10/05/2017       352 NOTICE of Appearance by Alexa M. Farmer on behalf of Computer Sciences Corp
                                (Farmer, Alexa) (Entered: 10/05/2017)
           10/10/2017       353 Joint STIPULATION and Proposed Order by Computer Sciences Corp. (Golder,
                                David) (Entered: 10/10/2017)
           10/10/2017       354 TRIAL MEMO by Computer Sciences Corp Estimated trial time 25 - 30 days.
                                (Attachments: # 1 Exhibit A - Witness List, # 2 Exhibit B - Exhibit List, # 3 Exhibit
                                C - Proposed Voir Dire Questions, # 4 Exhibit D - Proposed Jury Instructions, # 5
                                Exhibit E - Proposed Verdict Form, # 6 Exhibit F - Objections to Plaintiffs' Jury
                                Instructions)(Anthony, William) (Entered: 10/10/2017)
           10/10/2017       355 OBJECTION re 348 MOTION in Limine filed by Computer Sciences Corp.
                                (Attachments: # 1 Exhibit 1)(Anthony, William) (Entered: 10/10/2017)



46 of 67                                                                                                          8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 47 of 67

           10/10/2017       356 MOTION in Limine by Computer Sciences Corp.Responses due by 10/31/2017
                                (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4)(Anthony,
                                William) (Entered: 10/10/2017)
           10/13/2017       357 ORDER approving Joint Stipulation 353 . Signed by Judge Janet Bond Arterton on
                                10/13/2017. (Kolker, J.) (Entered: 10/13/2017)
           10/18/2017       358 ORDER denying 343 Motion Decertification of Rule 23 Class. As set forth in the
                                Order, Plaintiffs are directed to file amended complaint within five days. Signed by
                                Judge Janet Bond Arterton on 10/18/17. (Kolker, J.) (Entered: 10/18/2017)
           10/20/2017             A telephonic status conference will be held on 10/23/17 at 3:00 p.m. Plaintiff's
                                  counsel shall initiate the conference call to chambers: 203-773-2737. (Tooker, A.)
                                  (Entered: 10/20/2017)
           10/20/2017       359 STATUS REPORT re Telephonic Status Conference by Vernon Carre, Timothy
                                Colby, Joseph Strauch, Charles Turner. (Attachments: # 1 Exhibit A (Proposed
                                Class Notice (Clean)), # 2 Exhibit B (Proposed Class Notice (Redline)))(Ranahan,
                                Darin) (Entered: 10/20/2017)
           10/23/2017             Set Deadlines/Hearings: Amended Complaint due by 10/23/2017 (Tooker, A.)
                                  (Entered: 10/23/2017)
           10/23/2017       360 ORDER: As set forth in the attached Endorsement Order, Plaintiffs' Third
                                Amended Complaint remains due today, Defendant shall produce missing class
                                member address information by 10/25/17, the parties shall submit joint final
                                proposed class notice by 10/25/17, and Plaintiffs' response to Defendant's pre-trial
                                memorandum shall be submitted by 10/24/17 at 10 P.M. Any Motion challenging
                                the adequacy of Plaintiffs' trial plan, Motion to Stay trial, or Motion to quash Bartl
                                subpoena shall be filed by 10/27/17, with Plaintiffs' responses due 11/3/17. Signed
                                by Judge Janet Bond Arterton on 10/23/17. (Kolker, J.) (Entered: 10/23/2017)
           10/23/2017       361 AMENDED COMPLAINT Third Amended Complaint against Computer Sciences
                                Corp, filed by Timothy Colby, Joseph Strauch, Vernon Carre, Charles Turner.
                                (Sagafi, Jahan) (Entered: 10/23/2017)
           10/23/2017       362 MOTION for Leave to Offer Opening Statement at Trial by Vernon Carre, Timothy
                                Colby, Joseph Strauch, Charles Turner.Responses due by 11/13/2017 (Sagafi,
                                Jahan) (Entered: 10/23/2017)
           10/23/2017       363 MOTION for Leave to Offer Opening Statement at Trial by Computer Sciences
                                Corp.Responses due by 11/13/2017 (Salazar-Austin, David) (Entered: 10/23/2017)
           10/23/2017       364 Minute Entry for proceedings held before Judge Janet Bond Arterton: Telephonic
                                Status Conference held on 10/23/2017. Total Time: 2 hours(Court Reporter Tracy
                                Gow.) (Freberg, B) (Entered: 10/24/2017)
           10/23/2017       376 ENTERED IN ERROR - DUPLICATIVE ENTRY - Minute Entry for proceedings
                                held before Judge Janet Bond Arterton: Telephonic Status Conference held on
                                10/23/2017. Total Time: 2 hours (Court Reporter Tracy Gow.) (Freberg, B)
                                Modified on 11/1/2017 (Freberg, B). (Entered: 11/01/2017)
           10/24/2017       365 ENTERED IN ERROR - RESPONSE re 354 Trial Memo, by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Attachments: # 1 Exhibit A-1, # 2
                                Exhibit B-1, # 3 Exhibit D-1)(Sagafi, Jahan) Modified on 10/25/2017 (Freberg, B).



47 of 67                                                                                                          8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 48 of 67

                                  (Entered: 10/24/2017)
           10/24/2017       366 Supplemental MOTION in Limine by Vernon Carre, Timothy Colby, Joseph
                                Strauch, Charles Turner.Responses due by 11/14/2017 (Sagafi, Jahan) (Entered:
                                10/24/2017)
           10/24/2017       367 Memorandum in Opposition re 356 MOTION in Limine filed by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Attachments: # 1 Exhibit A, # 2
                                Exhibit B, # 3 Exhibit C, # 4 Exhibit D)(Sagafi, Jahan) (Entered: 10/24/2017)
           10/24/2017       368 REPLY to Response to 348 MOTION in Limine filed by Vernon Carre, Timothy
                                Colby, Joseph Strauch, Charles Turner. (Attachments: # 1 Exhibit A)(Sagafi, Jahan)
                                (Entered: 10/24/2017)
           10/24/2017       369 RESPONSE re 354 Trial Memo, (Corrected) filed by Vernon Carre, Timothy
                                Colby, Joseph Strauch, Charles Turner. (Attachments: # 1 Exhibit A-1, # 2 Exhibit
                                B-1, # 3 Exhibit D-1)(Sagafi, Jahan) (Entered: 10/24/2017)
           10/25/2017       370 ORDER granting 362 363 Motions to Make Opening Statement. Signed by Judge
                                Janet Bond Arterton on 10/25/17. (Tooker, A.) (Entered: 10/25/2017)
           10/25/2017       371 Joint STIPULATION and Proposed Order re Class Notice and Tolling by Vernon
                                Carre, Timothy Colby, Joseph Strauch, Charles Turner. (Attachments: # 1 Exhibit A
                                (Proposed Class Notice), # 2 Exhibit B (Redline to ECF No. 359-1))(Ranahan,
                                Darin) (Entered: 10/25/2017)
           10/26/2017       372 ORDER: Joint Stipulation 371 regarding Class Notice and the Tolling of Certain
                                Claims is So Ordered. Signed by Judge Janet Bond Arterton on 10/26/2017.
                                (Kolker, J.) (Entered: 10/26/2017)
           10/27/2017       373 MOTION to Decertify re 327 Order on Motion to Certify Class by Computer
                                Sciences Corp.Responses due by 11/17/2017 (Attachments: # 1 Memorandum in
                                Support, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7
                                Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10)(Anthony,
                                William) (Entered: 10/27/2017)
           10/27/2017       374 MOTION to Stay by Computer Sciences Corp.Responses due by 11/17/2017
                                (Attachments: # 1 Memorandum in Support, # 2 Exhibit 1)(Anthony, William)
                                (Entered: 10/27/2017)
           11/01/2017             Oral Argument on Motion to Decertify and Motion to Stay 373 374 will be held
                                  11/9/17 at 10:00 a.m., Courtroom Two, 141 Church Street, New Haven,
                                  Connecticut. (Tooker, A.) (Entered: 11/01/2017)
           11/03/2017       377 First MOTION for Extension of Time until one week after pre-trial conference to
                                complete and exhange Rule 26 Pretrial Disclosures by Computer Sciences Corp.
                                (Anthony, William) (Entered: 11/03/2017)
           11/03/2017       378 Memorandum in Opposition re 374 MOTION to Stay filed by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Sagafi, Jahan) (Entered:
                                11/03/2017)
           11/03/2017       379 Memorandum in Opposition re 373 MOTION to Decertify re 327 Order on Motion
                                to Certify Class filed by Vernon Carre, Timothy Colby, Joseph Strauch, Charles
                                Turner. (Sagafi, Jahan) (Entered: 11/03/2017)



48 of 67                                                                                                          8/24/2020, 9:30 AM
CT CMECF NextGen                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 49 of 67

           11/06/2017       380 ANSWER to 361 Amended Complaint with Affirmative Defenses. by Computer
                                Sciences Corp.(Anthony, William) (Entered: 11/06/2017)
           11/06/2017       381 REPLY to Response to 374 MOTION to Stay Defendant's Reply Brief in Support of
                                Defendant's Motion to Stay filed by Computer Sciences Corp. (Attachments: # 1
                                Exhibit 1)(Anthony, William) (Entered: 11/06/2017)
           11/06/2017       382 REPLY to Response to 373 MOTION to Decertify re 327 Order on Motion to
                                Certify Class filed by Computer Sciences Corp. (Attachments: # 1 Exhibit
                                1)(Anthony, William) (Entered: 11/06/2017)
           11/06/2017       383 Proposed Witness List by Vernon Carre, Timothy Colby, Joseph Strauch, Charles
                                Turner. (Sagafi, Jahan) (Entered: 11/06/2017)
           11/07/2017       384 MOTION for Attorney(s) Shira Tevah to be Admitted Pro Hac Vice (paid $75 PHV
                                fee; receipt number 0205-4596366) by Grover C. Boone, Sr., Angela Brown, David
                                L. Brunmeier, Rocky Burns, Vernon Carre, Stephan A. Cheney, Timothy J. Clark,
                                Timothy Colby, Richard Conway, Anthony C. Fantetti, Dennis Farkas, Samuel
                                Fleming, Marlon Haynes, Nash Jasmine, Cheri L. Johnson, Brandon Kimas, Frank
                                T. King, Shaun King, Stephen King, Gigy S. Kunnath, Chris Lamer, Thomas W.
                                Laughlin, Chad W. Malone, Joseph H. Marshall, Jason M. Nice, Isaac Owusu,
                                Kevin Perry, Raymond Pierce, Christian G. Rothrock, Scott Schneeberg, Anita
                                Soule, Hassell D. Stacy, Joseph Strauch, Charles Turner, Joe A. Williams, Pierre J.
                                Wills. (Kravetz, Karen) (Entered: 11/07/2017)
           11/07/2017       385 MOTION for Attorney(s) Darnley D. Stewart to be Admitted Pro Hac Vice (paid
                                $75 PHV fee; receipt number 0205-4596403) by Grover C. Boone, Sr., Angela
                                Brown, David L. Brunmeier, Rocky Burns, Vernon Carre, Stephan A. Cheney,
                                Timothy J. Clark, Timothy Colby, Richard Conway, Anthony C. Fantetti, Dennis
                                Farkas, Samuel Fleming, Marlon Haynes, Nash Jasmine, Cheri L. Johnson,
                                Brandon Kimas, Frank T. King, Shaun King, Stephen King, Gigy S. Kunnath, Chris
                                Lamer, Thomas W. Laughlin, Chad W. Malone, Joseph H. Marshall, Jason M. Nice,
                                Isaac Owusu, Kevin Perry, Raymond Pierce, Christian G. Rothrock, Scott
                                Schneeberg, Anita Soule, Hassell D. Stacy, Joseph Strauch, Charles Turner, Joe A.
                                Williams, Pierre J. Wills. (Kravetz, Karen) (Entered: 11/07/2017)
           11/07/2017       386 MOTION for Attorney(s) Michael A. Hood to be Admitted Pro Hac Vice (paid $75
                                PHV fee; receipt number 0205-4597192) by Computer Sciences Corp.
                                (Attachments: # 1 Affidavit of Michael A. Hood)(Anthony, William) (Entered:
                                11/07/2017)
           11/07/2017       387 REPLY to Response to 356 MOTION in Limine Defendant's Reply Memorandum
                                in Support of Defendant's Motions In Limine filed by Computer Sciences Corp.
                                (Anthony, William) (Entered: 11/07/2017)
           11/07/2017       388 RESPONSE re 377 First MOTION for Extension of Time until one week after pre-
                                trial conference to complete and exhange Rule 26 Pretrial Disclosures filed by
                                Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner. (Sagafi, Jahan)
                                (Entered: 11/07/2017)
           11/09/2017       389 ORDER granting 384 Motion to Appear Pro Hac Vice; granting 385 Motion to
                                Appear Pro Hac Vice. Signed by Judge Janet Bond Arterton on 11/9/2017.
                                (Freberg, B) (Entered: 11/09/2017)



49 of 67                                                                                                         8/24/2020, 9:30 AM
CT CMECF NextGen                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 50 of 67

           11/09/2017       390 ORDER granting 386 Motion to Appear Pro Hac Vice Certificate of Good Standing
                                due by 1/8/2018. Signed by Judge Janet Bond Arterton on 11/9/2017. (Freberg, B)
                                (Entered: 11/09/2017)
           11/09/2017       391 NOTICE of Appearance by Shira Tevah on behalf of Vernon Carre, Timothy Colby,
                                Joseph Strauch, Charles Turner (Tevah, Shira) (Entered: 11/09/2017)
           11/09/2017       395 Minute Entry for proceedings held before Judge Janet Bond Arterton: Pretrial
                                Conference held on 11/9/2017. Total Time: 3 hours and 24 minutes(Court Reporter
                                Tracy Gow.) (Freberg, B) (Entered: 11/15/2017)
           11/13/2017       392 ORDER: As set forth on the record on November 9, 2017 and in the attached Order,
                                the Court denies Defendant's Motion to Stay 374 and takes Defendant's Motion to
                                Decertify 373 under advisement. Plaintiffs' Motions in Limine Nos. 1-8 348 are
                                granted in part and denied in part, with judgment reserved on Motion in Limine No.
                                6. Plaintiffs' Supplemental Motion in Limine No. 9 366 is denied as moot. A
                                continued pre-trial conference will be conducted telephonically on November 14,
                                2017 at 3:00 PM. Plaintiffs' counsel shall initiate the conference call to chambers:
                                203-773-2737. Signed by Judge Janet Bond Arterton on 11/13/17. (Kolker, J.)
                                (Entered: 11/13/2017)
           11/14/2017       393 OBJECTION re 347 Trial Memo, Objections to Plaintiffs' Exhibits filed by
                                Computer Sciences Corp. (Anthony, William) (Entered: 11/14/2017)
           11/14/2017       396 Minute Entry for proceedings held before Judge Janet Bond Arterton: Telephonic
                                Pretrial Conference held on 11/14/2017. Total Time: 1 hours and 30 minutes(Court
                                Reporter Tracy Gow.) (Freberg, B) (Entered: 11/15/2017)
           11/15/2017       394 ORDER: As set forth on the record on November 14, 2017 and in the attached
                                Order, Defendant's Motions in Limine Nos. 1-9 356 are granted in part and denied
                                in part. The parties will meet and confer regarding Plaintiffs' proposed trial
                                stipulations of fact. The Court will impanel a 10-person jury on December 5, 2017.
                                The parties shall brief the issues related to production of witnesses raised on the
                                record on November 14, 2017 with simultaneous submissions to the Court due
                                Monday, November 20, 2017 at 5 p.m. E.T., with any replies to be filed by
                                Wednesday, November 22, 2017 at 5 p.m. E.T. The Court will hear telephonic oral
                                argument on the parties' briefing on Tuesday, November 28, 2017 at 12:30 p.m.
                                E.T. Defense counsel shall initiate the conference call to chambers: 203-773-2737.
                                Signed by Judge Janet Bond Arterton on 11/15/17. (Kolker, J.) (Entered:
                                11/15/2017)
           11/20/2017       397 MOTION for Protective Order Plaintiffs' Motion re: Production of Witnesses by
                                Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner.Responses due by
                                12/11/2017 (Sagafi, Jahan) (Entered: 11/20/2017)
           11/20/2017       398 RESPONSE re 394 Order on Motion in Limine,,, filed by Computer Sciences Corp.
                                (Attachments: # 1 Affidavit, # 2 Exhibit A, # 3 Exhibit B)(Anthony, William)
                                (Entered: 11/20/2017)
           11/21/2017       399 NOTICE of Appearance by Jared Goldman on behalf of Vernon Carre, Timothy
                                Colby, Joseph Strauch, Charles Turner (Goldman, Jared) (Entered: 11/21/2017)
           11/21/2017       400 NOTICE of Appearance by Darnley D. Stewart on behalf of Vernon Carre, Timothy
                                Colby, Joseph Strauch, Charles Turner (Stewart, Darnley) (Entered: 11/21/2017)



50 of 67                                                                                                         8/24/2020, 9:30 AM
CT CMECF NextGen                                                   https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 51 of 67

           11/21/2017       401 NOTICE by Computer Sciences Corp Defendant's Pretrial Disclosures (Anthony,
                                William) (Entered: 11/21/2017)
           11/21/2017       410 MANDATE GRANTING motion to file a reply, but DENYING the Rule 23(f)
                                petition.
                                Signed by Clerk on 11/21/2017. (Peterson, M) (Entered: 11/28/2017)
           11/22/2017       402 MOTION for Protective Order by Computer Sciences Corp.Responses due by
                                12/13/2017 (Attachments: # 1 Memorandum in Support, # 2 Exhibit A, # 3 Exhibit
                                B, # 4 Exhibit C, # 5 Exhibit D)(Anthony, William) (Entered: 11/22/2017)
           11/22/2017       403 RESPONSE re 397 MOTION for Protective Order Plaintiffs' Motion re:
                                Production of Witnesses filed by Computer Sciences Corp. (Attachments: # 1
                                Exhibit 1)(Salazar-Austin, David) (Entered: 11/22/2017)
           11/22/2017       404 RESPONSE re 398 Response by Vernon Carre, Timothy Colby, Joseph Strauch,
                                Charles Turner. (Casey, Genevieve) (Entered: 11/22/2017)
           11/22/2017       405 MOTION to Compel by Vernon Carre, Timothy Colby, Joseph Strauch, Charles
                                Turner.Responses due by 12/13/2017 (Attachments: # 1 Memorandum in Support
                                Plaintiffs Memorandum of Law in Support of Motion to Compel Production of
                                Documents)(Sagafi, Jahan) (Entered: 11/22/2017)
           11/22/2017       406 AFFIDAVIT re 405 MOTION to Compel Signed By Jahan C. Sagafi filed by
                                Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner. (Attachments: # 1
                                Exhibit Exhibit A, # 2 Exhibit Exhibit B)(Sagafi, Jahan) (Entered: 11/22/2017)
           11/27/2017       407 NOTICE of Appearance by Michael A. Hood on behalf of Computer Sciences Corp
                                (Hood, Michael) (Entered: 11/27/2017)
           11/28/2017       408 Memorandum in Opposition re 402 MOTION for Protective Order filed by Vernon
                                Carre, Timothy Colby, Joseph Strauch, Charles Turner. (Attachments: # 1 Affidavit
                                Declaration of Jahan C. Sagafi in Opposition to CSC's Motion for Protective Order,
                                # 2 Exhibit Exhibit A, # 3 Exhibit Exhibit B)(Sagafi, Jahan) (Entered: 11/28/2017)
           11/28/2017       409 EXHIBIT Corrected Attachment #(2), Exhibit A by Vernon Carre, Timothy Colby,
                                Joseph Strauch, Charles Turner re 408 Memorandum in Opposition to Motion,.
                                (Sagafi, Jahan) (Entered: 11/28/2017)
           11/28/2017       413 Minute Entry for proceedings held before Judge Janet Bond Arterton: Telephonic
                                Oral Argument held on 11/28/2017. Total Time: 2 hours and 00 minutes(Court
                                Reporter Tracy Gow.) (Freberg, B) (Entered: 12/04/2017)
           11/29/2017       411 ORDER: As set forth in the attached Order, Plaintiffs' Motion Regarding
                                Production of Witnesses 397 is GRANTED, Defendant's Motion for Protective
                                Order 402 is GRANTED, and Plaintiffs' Motion to Compel 405 is GRANTED in
                                part and DENIED in part. Plaintiffs must designate deposition testimony from
                                Brian Fillebrown and Frank Cebula by December 1, 2017. Defendant must counter-
                                designate any Fillebrown and Cebula deposition testimony by noon on December 5,
                                2017. Both parties must file any objections to the opposing party's designations by
                                5 p.m. on December 5, 2017. Defendant must produce the documents covered by
                                the order on the Motion to Compel by December 5, 2017. Each party shall advise
                                opposing counsel of the witnesses they intend to call no later than 48 hours in
                                advance. Signed by Judge Janet Bond Arterton on 11/29/17. (Kolker, J.) (Entered:
                                11/29/2017)


51 of 67                                                                                                        8/24/2020, 9:30 AM
CT CMECF NextGen                                                   https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 52 of 67

           11/30/2017       412 ORDER: For the reasons set forth in the attached Order, Defendant's Second
                                Motion 373 to Decertify Rule 23 Classes is DENIED. Signed by Judge Janet Bond
                                Arterton on 11/30/2017. (Kolker, J.) (Entered: 11/30/2017)
           12/01/2017            Jury Trial will commence 12/7/2017 at 9:30 a.m. in Courtroom Two, 141 Church
                                 Street, New Haven, Connecticut before Judge Janet Bond Arterton (Tooker, A.)
                                 (Entered: 12/01/2017)
           12/04/2017       414 MOTION to Amend/Correct Plaintiffs' Amended Witness List and Plaintiffs'
                                Amended Exhibit List by Vernon Carre, Timothy Colby, Joseph Strauch, Charles
                                Turner.Responses due by 12/25/2017 (Attachments: # 1 Exhibit A, # 2 Exhibit
                                B)(Sagafi, Jahan) (Entered: 12/04/2017)
           12/05/2017       415 ORDER granting 377 Motion for Extension of Time, nunc pro tunc. Signed by
                                Judge Janet Bond Arterton on 12/4/17. (Tooker, A.) (Entered: 12/05/2017)
           12/05/2017       416 Pursuant to the colloquy with counsel in open court 12/5/17, Motion for Leave to
                                Amend 414 is granted, by agreement. Signed by Judge Janet Bond Arterton on
                                12/5/17. (Tooker, A.) (Entered: 12/05/2017)
           12/05/2017       418 Minute Entry for proceedings held before Judge Janet Bond Arterton: Jury
                                Selection held on 12/5/2017. Jury Trial set for 12/7/2017 09:30 AM in Courtroom
                                Two, 141 Church St., New Haven, CT before Judge Janet Bond Arterton Total
                                Time: 4 hours and 3 minutes(Court Reporter Tracy Gow.) (Freberg, B) (Entered:
                                12/06/2017)
           12/05/2017       419 Minute Entry for proceedings held before Judge Janet Bond Arterton: Motion
                                Hearing held on 12/5/2017 granting 414 MOTION to Amend/Correct Plaintiffs'
                                Amended Witness List and Plaintiffs' Amended Exhibit List filed by Vernon Carre,
                                Charles Turner, Joseph Strauch, Timothy Colby. Total Time: 59 minutes(Court
                                Reporter Tracy Gow.) (Freberg, B) (Entered: 12/06/2017)
           12/06/2017       417 Proposed Jury Instructions by Vernon Carre, Timothy Colby, Joseph Strauch,
                                Charles Turner. (Hutchinson, Daniel) (Entered: 12/06/2017)
           12/07/2017       420 Minute Entry for proceedings held before Judge Janet Bond Arterton: Jury Trial
                                held on 12/7/2017. Jury Trial Continued Until 12/8/2017 at 9:30am. Total Time: 5
                                hours and 16 minutes(Court Reporter Terri Fidanza / Tracy Gow.) (Freberg, B)
                                (Entered: 12/11/2017)
           12/08/2017       421 Minute Entry for proceedings held before Judge Janet Bond Arterton: Jury Trial
                                held on 12/8/2017. Jury Trial Continued Until 12/11/2017 at 9:30am. Total Time: 5
                                hours and 9 minutes(Court Reporter Terri Fidanza / Tracy Gow.) (Freberg, B)
                                (Entered: 12/11/2017)
           12/10/2017       422 MOTION to Amend Defendant's Exhibit List by Computer Sciences Corp.
                                (Freberg, B) (Entered: 12/11/2017)
           12/11/2017       423 Minute Entry. Proceedings held before Judge Janet Bond Arterton: Jury Trial held
                                on 12/11/2017 granting, on the record, 422 MOTION to Amend Exhibit List filed
                                by Computer Sciences Corp. Jury Trial Continued Until 12/12/2017 at 9:30am.
                                Total Time: 5 hours and 7 minutes(Court Reporter Terri Fidanza / Tracy Gow.)
                                (Freberg, B) (Entered: 12/11/2017)




52 of 67                                                                                                        8/24/2020, 9:30 AM
CT CMECF NextGen                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 53 of 67

           12/12/2017       424 MOTION for Directed Verdict (made orally) and MEMORANDUM OF LAW IN
                                SUPPORT OF MOTION by Computer Sciences Corp. (Salazar-Austin, David)
                                Modified on 12/13/2017 to add text (Freberg, B). (Entered: 12/12/2017)
           12/12/2017       425 Minute Entry for proceedings held before Judge Janet Bond Arterton: Jury Trial
                                held on 12/12/2017. ORAL 424 MOTION for Directed Verdict filed by Computer
                                Sciences Corp. Jury Trial Continued Until 12/13/2017 at 9:30am. Total Time: 4
                                hours and 48 minutes(Court Reporter Terri Fidanza / Tracy Gow.) (Freberg, B)
                                (Entered: 12/13/2017)
           12/13/2017       426 Proposed Jury Instructions by Vernon Carre, Timothy Colby, Joseph Strauch,
                                Charles Turner. (Sagafi, Jahan) (Entered: 12/13/2017)
           12/13/2017       428 Minute Entry for proceedings held before Judge Janet Bond Arterton: Jury Trial
                                held on 12/13/2017. Jury Trial Continued Until 12/14/2017 at 9:30am. Total Time:
                                4 hours and 26 minutes(Court Reporter Tracy Gow.) (Freberg, B) (Entered:
                                12/14/2017)
           12/14/2017       427 Proposed Jury Instructions by Computer Sciences Corp. (Golder, David) (Entered:
                                12/14/2017)
           12/14/2017       429 TRIAL MEMO regarding Proposed Verdict Form by Vernon Carre, Timothy
                                Colby, Joseph Strauch, Charles Turner Estimated trial time 10 days. (Sagafi, Jahan)
                                (Entered: 12/14/2017)
           12/14/2017       430 AFFIDAVIT re 429 Trial Memo regarding Proposed Verdict Form Signed By
                                Jahan C. Sagafi filed by Vernon Carre, Timothy Colby, Joseph Strauch, Charles
                                Turner. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, #
                                5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G)(Sagafi, Jahan) (Entered: 12/14/2017)
           12/14/2017       432 Minute Entry for proceedings held before Judge Janet Bond Arterton: Jury Trial
                                held on 12/14/2017. Jury Trial Continued Until 12/15/2017 at 2:00pm. Total Time:
                                4 hours and 50 minutes(Court Reporter Tracy Gow.) (Freberg, B) (Entered:
                                12/15/2017)
           12/15/2017       431 Amended EXHIBIT A to the Declaration of Jahan C. Sagafi by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner re 430 Affidavit,. (Sagafi, Jahan)
                                (Entered: 12/15/2017)
           12/15/2017       433 Proposed Verdict Form by Vernon Carre, Timothy Colby, Joseph Strauch, Charles
                                Turner. (Sagafi, Jahan) (Entered: 12/15/2017)
           12/15/2017       434 Amended EXHIBIT E to the Declaration of Jahan C. Sagafi by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner re 430 Affidavit,. (Sagafi, Jahan)
                                (Entered: 12/15/2017)
           12/15/2017       437 Minute Entry for proceedings held before Judge Janet Bond Arterton: Jury Trial
                                held on 12/15/2017. Jury Trial Continued Until 12/19/2017 at 9:30am. Total Time:
                                2 hours and 33 minutes(Court Reporter Tracy Gow.) (Freberg, B) (Entered:
                                12/19/2017)
           12/16/2017       435 MOTION for Directed Verdict by Computer Sciences Corp. (Salazar-Austin,
                                David) (Entered: 12/16/2017)




53 of 67                                                                                                         8/24/2020, 9:30 AM
CT CMECF NextGen                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 54 of 67

           12/17/2017       436 Memorandum in Opposition Plaintiffs' Oppostion to Defendant's Renewed Motion
                                for a Directed Verdict re 435 MOTION for Directed Verdict filed by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Hutchinson, Daniel) (Entered:
                                12/17/2017)
           12/18/2017       438 Minute Entry. Proceedings held before Judge Janet Bond Arterton: Charge
                                Conference and Motion Hearing held on 12/18/2017 denying without prejudice 435
                                MOTION for Directed Verdict filed by Computer Sciences Corp. Total Time: 2
                                hours and 43 minutes(Court Reporter Tracy Gow.) (Freberg, B) (Entered:
                                12/19/2017)
           12/19/2017       439 Minute Entry for proceedings held before Judge Janet Bond Arterton: Jury Trial
                                held on 12/19/2017. Total Time: 5 hours and 37 minutes(Court Reporter Tracy
                                Gow.) (Freberg, B) (Entered: 12/21/2017)
           12/19/2017       441 Jury Instructions. (Attachments: # 1 Supplemental Jury Instructions)(Freberg, B)
                                (Entered: 01/05/2018)
           12/20/2017       440 Minute Entry for proceedings held before Judge Janet Bond Arterton: Jury Trial
                                completed on 12/20/2017. Total Time: 3 hours and 39 minutes(Court Reporter
                                Tracy Gow.) (Freberg, B) (Entered: 12/21/2017)
           12/20/2017       442 JURY VERDICT (with foreperson's signature redacted) for Plaintiffs against
                                Defendant. (Attachments: # 1 Supplemental Verdict Form)(Freberg, B) (Entered:
                                01/05/2018)
           12/20/2017       443 Exhibit and Witness List by Vernon Carre, Timothy Colby, Computer Sciences
                                Corp, Joseph Strauch, Charles Turner.(Freberg, B) (Entered: 01/05/2018)
           01/05/2018       444 JUDGMENT entered in favor of Charles Turner, Joseph Strauch, Timothy Colby,
                                Vernon Carre against Computer Sciences Corp.

                                 For Appeal Forms please go to the following website: http://www.ctd.uscourts.gov
                                 /forms/all-forms/appeals_forms
                                 Signed by Clerk on 1/5/2018.(Freberg, B) (Entered: 01/05/2018)
           01/05/2018            JUDICIAL PROCEEDINGS SURVEY: The following link to the confidential
                                 survey requires you to log into CM/ECF for SECURITY purposes. Once in
                                 CM/ECF you will be prompted for the case number. Although you are receiving
                                 this survey through CM/ECF, it is hosted on an independent website called
                                 SurveyMonkey. Once in SurveyMonkey, the survey is located in a secure account.
                                 The survey is not docketed and it is not sent directly to the judge. To ensure
                                 anonymity, completed surveys are held up to 90 days before they are sent to the
                                 judge for review. We hope you will take this opportunity to participate, please click
                                 on this link:

                                 https://ecf.ctd.uscourts.gov/cgi-bin/Dispatch.pl?survey
                                 (Freberg, B) (Entered: 01/05/2018)
           01/17/2018            A telephonic status conference will be held on Friday, January 26, 2018 at 3:00
                                 p.m. Plaintiffs' counsel shall initiate the conference call to chambers:
                                 203-773-2737.(Kolker, J.) (Entered: 01/17/2018)




54 of 67                                                                                                         8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 55 of 67

           01/26/2018       445 SCHEDULING ORDER: As set forth in the attached Order, (1) both parties shall
                                file memoranda by February 2, 2018 regarding the four remedies issues listed in
                                addition to any post-judgment motions; (2) the parties shall submit their respective
                                damages calculations by February 16, 2018; and (3) the parties shall submit
                                responses to the filings of 2/2/18 and 2/16/18 by March 2, 2018. Signed by Judge
                                Janet Bond Arterton on 1/26/18. (Kolker, J.) (Entered: 01/26/2018)
           01/26/2018       450 Minute Entry for proceedings held before Judge Janet Bond Arterton: Telephoninc
                                Status Conference held on 1/26/2018. Total Time: 1 hours and 00 minutes(Court
                                Reporter Tracy Gow.) (Freberg, B) (Entered: 02/07/2018)
           02/02/2018       446 MOTION for Judgment as a Matter of Law Renewed by Computer Sciences
                                Corp.Responses due by 2/23/2018 (Attachments: # 1 Memorandum in Support, # 2
                                Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F,
                                # 8 Exhibit G, # 9 Exhibit H, # 10 Exhibit I, # 11 Exhibit J, # 12 Exhibit K, # 13
                                Exhibit L, # 14 Exhibit M, # 15 Exhibit N, # 16 Exhibit O, # 17 Exhibit P, # 18
                                Exhibit Q, # 19 Exhibit R, # 20 Exhibit S, # 21 Exhibit T, # 22 Exhibit U, # 23
                                Exhibit V, # 24 Exhibit W, # 25 Exhibit X, # 26 Exhibit Y, # 27 Exhibit
                                Z)(Anthony, William) (Entered: 02/02/2018)
           02/02/2018       447 MOTION to Decertify by Computer Sciences Corp.Responses due by 2/23/2018
                                (Attachments: # 1 Memorandum in Support, # 2 Exhibit A Part 1, # 3 Exhibit A
                                Part 2, # 4 Exhibit B, # 5 Exhibit C, # 6 Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9
                                Exhibit G, # 10 Exhibit H, # 11 Exhibit I, # 12 Exhibit J, # 13 Exhibit K, # 14
                                Exhibit L, # 15 Exhibit M, # 16 Exhibit N, # 17 Exhibit O, # 18 Exhibit P, # 19
                                Exhibit Q, # 20 Exhibit R, # 21 Exhibit S, # 22 Exhibit T, # 23 Exhibit U, # 24
                                Exhibit V, # 25 Exhibit W, # 26 Exhibit X, # 27 Exhibit Y, # 28 Exhibit Z, # 29
                                Exhibit AA, # 30 Exhibit BB, # 31 Exhibit CC, # 32 Exhibit DD, # 33 Exhibit EE,
                                # 34 Exhibit FF, # 35 Exhibit GG, # 36 Exhibit HH, # 37 Exhibit II, # 38 Exhibit
                                JJ)(Anthony, William) (Entered: 02/02/2018)
           02/02/2018       448 TRIAL MEMO Defendant's First Post-Trial Brief on Damages by Computer
                                Sciences Corp. (Anthony, William) (Entered: 02/02/2018)
           02/02/2018       449 TRIAL MEMO by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner.
                                (Attachments: # 1 Affidavit, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit
                                D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, # 10 Exhibit I, # 11
                                Exhibit J, # 12 Exhibit K, # 13 Exhibit L, # 14 Exhibit M, # 15 Exhibit N, # 16
                                Exhibit O, # 17 Exhibit P, # 18 Exhibit Q, # 19 Exhibit R, # 20 Exhibit S, # 21
                                Exhibit T)(Sagafi, Jahan) (Entered: 02/02/2018)
           02/16/2018       451 MOTION for Elizabeth V. Stork to Withdraw as Attorney of Record by Vernon
                                Carre, Timothy Colby, Joseph Strauch, Charles Turner. (Stork, Elizabeth) (Entered:
                                02/16/2018)
           02/16/2018       452 TRIAL MEMO Submission of Overtime Damages Calculations by Computer
                                Sciences Corp. (Anthony, William) (Entered: 02/16/2018)
           02/16/2018       453 TRIAL MEMO Regarding Damages Calculations by Vernon Carre, Timothy
                                Colby, Joseph Strauch, Charles Turner. (Attachments: # 1 Affidavit of Darin
                                Ranahan, # 2 Exhibit 1 (Breshears Report), # 3 Exhibit 2 (Compensation Data
                                Excerpt), # 4 Exhibit 3 (Zemaitis Deposition Excerpt), # 5 Exhibit 4 (Layer Data
                                Excerpt), # 6 Exhibit 5 (Thatch Trial Testimony), # 7 Exhibit 6 (Thatch Time Entry



55 of 67                                                                                                          8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 56 of 67

                                  Excerpt), # 8 Exhibit 7 (Weekly Time Data Excerpt), # 9 Exhibit 8 (Layer Data
                                  Excerpt))(Ranahan, Darin) (Entered: 02/16/2018)
           02/20/2018       454 ORDER granting 451 Motion to Withdraw as Attorney. Attorney Elizabeth Stork
                                terminated. Signed by Judge Janet Bond Arterton on 2/20/18. (Tooker, A.)
                                (Entered: 02/20/2018)
           03/02/2018       455 TRIAL MEMO - POST-TRIAL OPPOSITION BRIEF ON DAMAGES by Computer
                                Sciences Corp Estimated trial time N/A. (Attachments: # 1 Affidavit of Alexa M.
                                Farmer with Exhibits A-C)(Anthony, William) (Entered: 03/02/2018)
           03/02/2018       456 TRIAL MEMO - MOTION TO STRIKE EXPERT REPORT OF DAVID
                                BRESHEARS, AND OPPOSITION TO PLAINTIFFS' BRIEF REGARDING
                                DAMAGES by Computer Sciences Corp Estimated trial time N/A. (Attachments: #
                                1 Affidavit of David Golder with Exhibits A-D)(Anthony, William) (Entered:
                                03/02/2018)
           03/02/2018       457 AFFIDAVIT of Jahan C. Sagafi in Support of Plaintiffs Oppositions to Defendants
                                Renewed Motion for Judgment as a Matter of Law and Defendants First Post-Trial
                                Brief on Damages and Good Faith Argument Signed By Jahan C. Sagafi filed by
                                Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner. (Attachments: # 1
                                Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F,
                                # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit K, # 12
                                Exhibit L, # 13 Exhibit M, # 14 Exhibit N, # 15 Exhibit O, # 16 Exhibit P, # 17
                                Exhibit Q, # 18 Exhibit R, # 19 Exhibit S)(Sagafi, Jahan) (Entered: 03/02/2018)
           03/02/2018       458 Memorandum in Opposition re 446 MOTION for Judgment as a Matter of Law
                                Renewed filed by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner.
                                (Sagafi, Jahan) (Entered: 03/02/2018)
           03/02/2018       459 AFFIDAVIT of David Breshears in Support of Plaintiffs Opposition to Defendants
                                Post-Trial Briefs on Damages and Good Faith Argument Signed By Jahan C.
                                Sagafi filed by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner.
                                (Sagafi, Jahan) (Entered: 03/02/2018)
           03/02/2018       460 TRIAL MEMO in Opposition to Defendants Post-Trial Briefs on Damages and
                                Good Faith Argument by Vernon Carre, Timothy Colby, Joseph Strauch, Charles
                                Turner. (Sagafi, Jahan) (Entered: 03/02/2018)
           03/02/2018       461 Memorandum in Opposition re 447 MOTION to Decertify filed by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Attachments: # 1 Affidavit of
                                Daniel M. Hutchinson, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, #
                                6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H)(Hutchinson, Daniel)
                                (Entered: 03/02/2018)
           03/14/2018       462 Joint MOTION for Telephonic Status and Scheduling Conference by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Sagafi, Jahan) (Entered:
                                03/14/2018)
           03/15/2018       463 RESPONSE re 462 Joint MOTION for Telephonic Status and Scheduling
                                Conference filed by Computer Sciences Corp. (Anthony, William) (Entered:
                                03/15/2018)
           03/15/2018       464 NOTICE by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner re 463
                                Response to Request for Status Conference (Sagafi, Jahan) (Entered: 03/15/2018)


56 of 67                                                                                                          8/24/2020, 9:30 AM
CT CMECF NextGen                                                   https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 57 of 67

           03/16/2018       465 RESPONSE re 447 MOTION to Decertify Defendant's Post-Trial Reply in Further
                                Support of Motion to Decertify filed by Computer Sciences Corp. (Attachments: # 1
                                Affidavit David R. Golder, # 2 Exhibit A)(Anthony, William) (Entered:
                                03/16/2018)
           03/23/2018       466 RESPONSE re 456 Trial Memo, Plaintiffs Memorandum of Law in Opposition to
                                Defendants Motion to Strike the Expert Report of David Breshears filed by Vernon
                                Carre, Timothy Colby, Joseph Strauch, Charles Turner. (Sagafi, Jahan) (Entered:
                                03/23/2018)
           03/23/2018       467 AFFIDAVIT re 466 Response Declaration of Jahan C. Sagafi in Support of
                                Plaintiffs Opposition to Defendants Motion to Strike the Expert Report of David
                                Breshears Signed By Jahan C. Sagafi filed by Vernon Carre, Timothy Colby,
                                Joseph Strauch, Charles Turner. (Sagafi, Jahan) (Entered: 03/23/2018)
           04/06/2018       468 TRIAL MEMO - DEFENDANTS REPLY TO PLAINTIFFS MEMORANDUM OF
                                LAW IN OPPOSITION TO DEFENDANTS MOTION TO STRIKE THE EXPERT
                                REPORT OF DAVID BRESHEARS by Computer Sciences Corp. (Attachments: # 1
                                Exhibit Exhibits to Defendant's Reply Brief re Breshears Report)(Anthony,
                                William) (Entered: 04/06/2018)
           04/12/2018       469 ORDER: Plaintiffs' Motion 462 for Status Conference is granted, absent objection.
                                The Court will conduct a telephonic status conference on Wednesday, April 18,
                                2018 at 4:00 p.m. Defense counsel shall initiate the conference call to chambers:
                                203-773-2737. Signed by Judge Janet Bond Arterton on 4/12/18. (Kolker, J.)
                                (Entered: 04/12/2018)
           04/18/2018       473 Minute Entry for proceedings held before Judge Janet Bond Arterton: Telephonic
                                Status Conference held on 4/18/2018. Total Time: 1 hours and 00 minutes(Court
                                Reporter Tracy Gow.) (Freberg, B) (Entered: 04/27/2018)
           04/20/2018       470 NOTICE by Computer Sciences Corp re 446 MOTION for Judgment as a Matter of
                                Law Renewed, 447 MOTION to Decertify Notice of Supplemental Authority
                                (Golder, David) (Entered: 04/20/2018)
           04/20/2018       471 NOTICE by Computer Sciences Corp re 448 Trial Memo, 455 Trial Memo Notice
                                of Supplemental Authority in Support of Defendant's Post-Trial Briefs on Damages
                                (Attachments: # 1 Exhibit 1)(Golder, David) (Entered: 04/20/2018)
           04/24/2018       472 ORDER VACATING 103 Order Referring Case to Magistrate Judge, 124 Order
                                Referring Case to Magistrate Judge.
                                Signed by Judge Janet Bond Arterton on 4/24/2018.(Freberg, B) (Entered:
                                04/24/2018)
           09/14/2018       474 MOTION for Shira J. Tevah to Withdraw as Attorney by Vernon Carre, Timothy
                                Colby, Joseph Strauch, Charles Turner. (Tevah, Shira) (Entered: 09/14/2018)
           09/18/2018       475 ORDER granting 474 Motion to Withdraw as Attorney. Attorney Shira Tevah
                                terminated. Signed by Judge Janet Bond Arterton on 9/18/18. (Tooker, A.)
                                (Entered: 09/18/2018)
           09/21/2018       476 ORDER: For the reasons set forth in the attached Order, Defendant's Renewed
                                Motion for Judgment as a Matter of Law 446 is DENIED and Defendant's Third
                                Motion to Decertify 447 is DENIED. Signed by Judge Janet Bond Arterton on
                                9/21/2018. (Kolker, J.) (Entered: 09/21/2018)


57 of 67                                                                                                        8/24/2020, 9:30 AM
CT CMECF NextGen                                                      https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 58 of 67

           10/22/2018       477 NOTICE OF APPEAL as to 476 Order on Motion for Judgment as a Matter of
                                Law,, Order on Motion for Miscellaneous Relief, by Computer Sciences Corp.
                                Filing fee $ 505, receipt number ACTDC-5018320. (Golder, David) (Entered:
                                10/22/2018)
           11/05/2018       478 CLERK'S CERTIFICATE RE: INDEX AND RECORD ON APPEAL re: 477
                                Notice of Appeal. The attached docket sheet is hereby certified as the entire
                                Index/Record on Appeal in this matter and electronically sent to the Court of
                                Appeals, with the exception of any manually filed documents as noted below.
                                Robin D. Tabora, Clerk. Documents manually filed not included in this
                                transmission: none (Freberg, B) (Entered: 11/05/2018)
           11/09/2018       479 ORDER: The Court's Ruling on Remedies is attached. The Court will conduct a
                                telephonic status conference on December 5, 2018 at 2:00 p.m. Plaintiffs' counsel
                                shall initiate the conference call to chambers: 203-773-2737. Signed by Judge Janet
                                Bond Arterton on 11/9/18.(Kolker, J.) (Entered: 11/09/2018)
           12/05/2018       480 ORDER: As set forth in the attached Endorsement and Scheduling Order, (1) by
                                1/7/2019, the parties shall exchange with each other their damages calculations and
                                spreadsheets containing supporting data for each class member; (2) by 1/16/2019
                                the parties shall file status reports (or a joint status report), apprising the Court of
                                issues not resolved through the parties damages calculation data exchange and
                                subsequent meeting and conferring; (3) the Court will hold a telephonic status
                                conference on January 18, 2019, at 11 A.M., with Defendant to initiate the call; and
                                (4) Plaintiffs have withdrawn the expert report authored by David Breshears
                                [453-2] so Defendants Motion to Strike 456 is therefore denied as moot, and the
                                parties have represented that no experts are necessary for this initial damages data
                                exchange and calculation. Signed by Judge Janet Bond Arterton on 12/5/2018.
                                (Kolker, J.) (Entered: 12/05/2018)
           12/05/2018       481 Minute Entry for proceedings held before Judge Janet Bond Arterton: Telephonic
                                Status Conference held on 12/5/2018. Total Time: 1 hours and 00 minutes(Court
                                Reporter Tracy Gow.) (Freberg, B) (Entered: 12/11/2018)
           12/19/2018       482 MANDATE of USCA dated 12/19/2018 dismissing 477 Notice of Appeal filed by
                                Computer Sciences Corp. (Freberg, B) (Entered: 01/02/2019)
           01/08/2019       483 TRANSCRIPT of Proceedings: Type of Hearing: Telephonic Status Conference.
                                Held on December 5, 2018 before Judge Janet Bond Arterton. Court Reporter:
                                Tracy Gow. IMPORTANT NOTICE - REDACTION OF TRANSCRIPTS: To
                                remove personal identifier information from the transcript, a party must
                                electronically file a Notice of Intent to Request Redaction with the Clerk's Office
                                within seven (7) calendar days of this date. If no such Notice is filed, the court will
                                assume redaction of personal identifiers is not necessary and the transcript will be
                                made available through PACER without redaction 90 days from today's date. The
                                transcript may be viewed at the court public terminal or purchased through the
                                Court Reporter/Transcriber before the deadline for Release of Transcript
                                Restriction. After that date it may be obtained through PACER. The policy
                                governing the redaction of personal information is located on the court website at
                                www.ctd.uscourts.gov. Redaction Request due 1/29/2019. Redacted Transcript
                                Deadline set for 2/8/2019. Release of Transcript Restriction set for 4/8/2019. (Gow,
                                T.) (Entered: 01/08/2019)



58 of 67                                                                                                           8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 59 of 67

           01/16/2019       484 STATUS REPORT by Computer Sciences Corp. (Attachments: # 1 Declaration of
                                Stephanie McFarlane in Support of Status Report)(Anthony, William) (Entered:
                                01/16/2019)
           01/16/2019       485 STATUS REPORT re Damages Calculations by Vernon Carre, Timothy Colby,
                                Joseph Strauch, Charles Turner. (Ranahan, Darin) (Entered: 01/16/2019)
           01/17/2019       486 RESPONSE re 484 Status Report by Vernon Carre, Timothy Colby, Joseph Strauch,
                                Charles Turner. (Attachments: # 1 Declaration of Darin Ranahan)(Ranahan, Darin)
                                (Entered: 01/17/2019)
           01/18/2019       487 ORDER: The attached Endorsement and Scheduling Order memorializes the
                                Court's orders set forth on the record of January 18, 2019. Signed by Judge Janet
                                Bond Arterton on 1/18/19. (Kolker, J.) (Entered: 01/18/2019)
           01/18/2019       488 NOTICE by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner re 487
                                Order Regarding Plaintiffs' Proposed Special Master (Ranahan, Darin) (Entered:
                                01/18/2019)
           01/18/2019       489 NOTICE by Computer Sciences Corp re 487 Order Regarding Defendant's
                                Proposed Special Masters (Anthony, William) (Entered: 01/18/2019)
           01/18/2019       492 Minute Entry for proceedings held before Judge Janet Bond Arterton: Telephonic
                                Status Conference held on 1/18/2019. Total Time: 1 hours and 00 minutes(Court
                                Reporter Tracy Gow.) (Freberg, B) (Entered: 01/25/2019)
           01/23/2019       490 AFFIDAVIT of D. Charles Stohler, Signed By D. Charles Stohler filed by D.
                                Charles Stohler. (Freberg, B) (Entered: 01/23/2019)
           01/24/2019       491 ORDER: As set forth in the attached Order, the Court hereby appoints D. Charles
                                Stohler as Special Master in this matter to monitor and address issues related to
                                damages data and calculation as noted in the Court's prior Order 487 . Signed by
                                Judge Janet Bond Arterton on 1/24/19. (Kolker, J.) (Entered: 01/24/2019)
           02/01/2019       493 TRANSCRIPT of Proceedings: Type of Hearing: Telephonic Status Conference.
                                Held on January 18, 2019 before Judge Janet Bond Arterton. Court Reporter: Tracy
                                Gow. IMPORTANT NOTICE - REDACTION OF TRANSCRIPTS: To remove
                                personal identifier information from the transcript, a party must electronically file a
                                Notice of Intent to Request Redaction with the Clerk's Office within seven (7)
                                calendar days of this date. If no such Notice is filed, the court will assume redaction
                                of personal identifiers is not necessary and the transcript will be made available
                                through PACER without redaction 90 days from today's date. The transcript may be
                                viewed at the court public terminal or purchased through the Court
                                Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                                After that date it may be obtained through PACER. The policy governing the
                                redaction of personal information is located on the court website at
                                www.ctd.uscourts.gov. Redaction Request due 2/22/2019. Redacted Transcript
                                Deadline set for 3/4/2019. Release of Transcript Restriction set for 5/2/2019. (Gow,
                                T.) (Entered: 02/01/2019)
           02/13/2019       494 PROPOSED ORDER re 491 Order, Proposed Compensation Schedule of Special
                                Master by D. Charles Stohler. (Stohler, David) (Entered: 02/13/2019)




59 of 67                                                                                                          8/24/2020, 9:30 AM
CT CMECF NextGen                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 60 of 67

           02/14/2019       495 ORDER: The Proposed Compensation Schedule of Special Master D. Charles
                                Stohler 494 is SO ORDERED on consent. Signed by Judge Janet Bond Arterton on
                                2/13/19. (Kolker, J.) (Entered: 02/14/2019)
           03/14/2019       496 RESPONSE re 491 Order, Request to Modify Order Appointing Special Master
                                filed by D. Charles Stohler. (Stohler, David) (Entered: 03/14/2019)
           03/14/2019       497 ORDER: The Request to Modify Order Appointing Special Master 496 is SO
                                ORDERED. The damages data retrieval and exchange process will be completed
                                by March 25, 2019, with the calculation phase extended until April 17, 2019.
                                Signed by Judge Janet Bond Arterton on 3/14/19. (Kolker, J.) (Entered:
                                03/14/2019)
           04/15/2019       498 RESPONSE re 491 Order, Request to Modify Order Appointing Special Master
                                filed by D. Charles Stohler. (Stohler, David) (Entered: 04/15/2019)
           04/18/2019       499 ORDER: 498 is SO ORDERED. The calculation phase is extended to May 17,
                                2019. Signed by Judge Janet Bond Arterton on 4/18/19.(Kolker, J.) (Entered:
                                04/18/2019)
           05/16/2019       500 RESPONSE re 491 Order, Request to Modify Order Appointing Special Master
                                filed by D. Charles Stohler. (Stohler, David) (Entered: 05/16/2019)
           05/16/2019       501 ORDER clarifying 491 Order Appointing Special Master: Any objections by the
                                parties to the Special Master's final report and damages calculation must be filed
                                with the Court within 10 days of the filing of the final report and damages
                                calculation, with any responses filed within seven days of the filing of the
                                objection. The failure to file a timely objection shall constitute a waiver of any
                                objection. Signed by Judge Janet Bond Arterton on 5/16/19. (Kolker, J.) (Entered:
                                05/16/2019)
           05/16/2019       502 ORDER: 500 is SO ORDERED. The calculation phase is extended to May 31,
                                2019. Signed by Judge Janet Bond Arterton on 5/16/19. (Kolker, J.) (Entered:
                                05/16/2019)
           05/31/2019       503 REPORT AND RECOMMENDATIONS of Special Master. Objections due by
                                6/10/2019.
                                Signed by Special Master D. Charles Stohler on 5/31/2019.(Freberg, B) (Entered:
                                05/31/2019)
           06/01/2019       504 STATUS REPORT regarding Special Master process by Computer Sciences Corp.
                                (Anthony, William) (Entered: 06/01/2019)
           06/03/2019       505 MOTION for Extension of Time until June 17, 2019 to file objections to the
                                Special Master's Report and Recommendation 503 REPORT AND
                                RECOMMENDATIONS of Special Master re 361 Amended Complaint filed by
                                Vernon Carre, Charles Turner, Joseph Strauch, Timothy Colby by Computer
                                Sciences Corp. (Anthony, William) (Entered: 06/03/2019)
           06/04/2019       506 ORDER granting 505 Motion for Extension of Time, on consent, to 6/17/19 and
                                6/28/19, respectively to respond to 503 REPORT AND RECOMMENDATIONS of
                                Special Master. Signed by Judge Janet Bond Arterton on 6/4/19. (Tooker, A.)
                                (Entered: 06/04/2019)




60 of 67                                                                                                         8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 61 of 67

           06/12/2019       507 MOTION for Telephonic Status Conference re: resolving dispute regarding
                                payment of expert fees by Vernon Carre, Timothy Colby, Joseph Strauch, Charles
                                Turner. (Sagafi, Jahan) (Entered: 06/12/2019)
           06/17/2019       508 RESPONSE re 503 REPORT AND RECOMMENDATIONS of Special Master re
                                361 Amended Complaint filed by Vernon Carre, Charles Turner, Joseph Strauch,
                                Timothy Colby filed by Vernon Carre, Timothy Colby, Joseph Strauch, Charles
                                Turner. (Casey, Genevieve) (Entered: 06/17/2019)
           06/17/2019       509 OBJECTION re 503 REPORT AND RECOMMENDATIONS of Special Master re
                                361 Amended Complaint filed by Vernon Carre, Charles Turner, Joseph Strauch,
                                Timothy Colby filed by Computer Sciences Corp. (Anthony, William) (Entered:
                                06/17/2019)
           06/28/2019       510 RESPONSE re 509 Objection by Vernon Carre, Timothy Colby, Joseph Strauch,
                                Charles Turner. (Sagafi, Jahan) (Entered: 06/28/2019)
           06/28/2019       511 RESPONSE re 508 Response, 503 REPORT AND RECOMMENDATIONS of
                                Special Master re 361 Amended Complaint filed by Vernon Carre, Charles Turner,
                                Joseph Strauch, Timothy Colby, 509 Objection filed by Computer Sciences Corp.
                                (Anthony, William) (Entered: 06/28/2019)
           06/28/2019       512 AFFIDAVIT re 510 Reply to Defendant CSC's Objections to Report and
                                Recommendation Signed By Darin Ranahan filed by Vernon Carre, Timothy Colby,
                                Joseph Strauch, Charles Turner. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3
                                Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, #
                                9 Exhibit 9, # 10 Exhibit 10)(Sagafi, Jahan) (Additional attachment(s) added on
                                7/2/2019: # 11 REPLACEMENT PDF) (Freberg, B). (Entered: 06/28/2019)
           07/01/2019       513 Docket Entry Correction re 512 Affidavit - Corrected PDF of 512 Affidavit re 510
                                Reply to Defendant CSC's Objections to Report and Recommendation Signed By
                                Darin Ranahan added as attachment "Replacement pdf". (Freberg, B) (Entered:
                                07/02/2019)
           08/06/2019       514 ORDER: As set forth in the attached Ruling, the Court adopts in part the Special
                                Master's Report and Recommendation, overruling Defendant's objections to
                                Sections III(6) and III(4) of the R & R and sustaining Defendant's objection to
                                Section III(7). The Court finds that Defendant is liable for damages as set forth in
                                Exhibit 1 to the R & R, in the total amount of $18,755,016.46 and Judgment 444
                                shall be amended accordingly. The Court also amends the Order of Appointment to
                                authorize the Special Master to determine the reasonableness of Plaintiffs' expert's
                                fees and costs. If no objections to this amendment of the Order of Appointment are
                                filed by August 13, 2019, the amendment will take effect the following day.
                                Accordingly, Plaintiffs' Motion for Status Conference 507 is denied as moot.
                                Signed by Judge Janet Bond Arterton on 8/6/2019. (Kolker, J.) (Entered:
                                08/06/2019)
           08/12/2019       515 Amended JUDGMENT entered in favor of Charles Turner, Joseph Strauch,
                                Timothy Colby, Vernon Carre against Computer Sciences Corp.

                                  For Appeal Forms please go to the following website: http://www.ctd.uscourts.gov
                                  /forms/all-forms/appeals_forms
                                  Signed by Clerk on 08/12/19. (Barry, Donna) (Entered: 08/12/2019)



61 of 67                                                                                                          8/24/2020, 9:30 AM
CT CMECF NextGen                                                    https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 62 of 67

           08/20/2019       516 Joint MOTION for Extension of Time re: Briefing Schedule for Plaintiffs' Post-
                                Trial Motion for Attorneys' Fees and Costs by Vernon Carre, Timothy Colby,
                                Joseph Strauch, Charles Turner. (Sagafi, Jahan) (Entered: 08/20/2019)
           08/23/2019       517 ORDER granting 516 Joint Motion for Extension of Time. Plaintiffs Motion shall
                                be filed by 9/18/19; Opposition shall be filed by 10/16/19; reply, if any, shall be
                                filed by 10/30/19. Signed by Judge Janet Bond Arterton on 8/22/19. (Tooker, A.)
                                (Entered: 08/23/2019)
           09/04/2019       518 Entered in Error - Amended NOTICE by Computer Sciences Corp Amended Notice
                                of Appeal (Anthony, William) Modified on 9/6/2019 (Nuzzi, Tiffany). (Entered:
                                09/04/2019)
           09/04/2019       519 AMENDED NOTICE OF APPEAL amending 477 Notice of Appeal re 515
                                Judgment, 514 Order on Report and Recommendations - Special Master, Order on
                                Motion for Conference, 479 Order by Computer Sciences Corp. (Nuzzi, Tiffany)
                                (Entered: 09/06/2019)
           09/18/2019       520 MOTION for Attorney Fees and Costs by Vernon Carre, Timothy Colby, Joseph
                                Strauch, Charles Turner.Responses due by 10/9/2019 (Attachments: # 1 Declaration
                                of Jahan C. Sagafi, # 2 Exhibit A to Decl. of Jahan C. Sagafi, # 3 Exhibit B to Decl.
                                of Jahan C. Sagafi, # 4 Exhibit C to Decl. of Jahan C. Sagafi, # 5 Exhibit D to Decl.
                                of Jahan C. Sagafi, # 6 Exhibit E to Decl. of Jahan C. Sagafi, # 7 Exhibit F to Decl.
                                of Jahan C. Sagafi, # 8 Exhibit G to Decl. of Jahan C. Sagafi, # 9 Exhibit H to Decl.
                                of Jahan C. Sagafi, # 10 Exhibit I to Decl. of Jahan C. Sagafi, # 11 Exhibit J to
                                Decl. of Jahan C. Sagafi, # 12 Exhibit K to Decl. of Jahan C. Sagafi, # 13 Exhibit L
                                to Decl. of Jahan C. Sagafi, # 14 Exhibit M to Decl. of Jahan C. Sagafi, # 15
                                Exhibit N to Decl. of Jahan C. Sagafi, # 16 Exhibit O to Decl. of Jahan C. Sagafi, #
                                17 Exhibit P to Decl. of Jahan C. Sagafi, # 18 Declaration of Todd Jackson, # 19
                                Exhibit A to Decl. of Todd Jackson, # 20 Declaration of Daniel M. Hutchinson, #
                                21 Exhibit A to Decl. of Daniel M. Hutchinson, # 22 Exhibit B to Decl. of Daniel
                                M. Hutchinson, # 23 Exhibit C to Decl. of Daniel M. Hutchinson)(Hutchinson,
                                Daniel) (Entered: 09/18/2019)
           09/18/2019       521 MOTION for Protective Order and to Seal 520 Exhibit Q to Declaration of Jahan C.
                                Sagafi by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner.
                                (Hutchinson, Daniel). Added MOTION for Protective Order on 9/19/2019 (Nuzzi,
                                Tiffany). (Entered: 09/18/2019)
           09/18/2019       522 Sealed Document: Exhibit Q to Declaration of Jahan C. Sagafi by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner re 520 MOTION for Attorney Fees
                                and Costs . (Hutchinson, Daniel) (Entered: 09/18/2019)
           09/18/2019       523 MOTION Service Awards by Vernon Carre, Timothy Colby, Joseph Strauch,
                                Charles Turner.Responses due by 10/9/2019 (Hutchinson, Daniel) (Entered:
                                09/18/2019)
           09/26/2019       524 CLERK'S CERTIFICATE RE: INDEX AND RECORD ON APPEAL re: 519
                                Amended Notice of Appeal. The attached docket sheet is hereby certified as the
                                entire Index/Record on Appeal in this matter and electronically sent to the Court of
                                Appeals, with the exception of any manually filed documents as noted below.
                                Robin D. Tabora, Clerk. Documents manually filed not included in this
                                transmission: none (Nuzzi, Tiffany) (Entered: 09/26/2019)



62 of 67                                                                                                         8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 63 of 67

           10/04/2019       525 Joint MOTION for Modification of Briefing Schedule For Post-Trial Motion For
                                Attorneys' Fees and Costs by Computer Sciences Corp. (Golder, David) (Entered:
                                10/04/2019)
           10/09/2019       526 ORDER granting 525 Joint Motion for Modification of Briefing Schedule for Post-
                                Trial Motion for Attorneys' Fees and Costs. Opposition shall be filed by 10/30/19;
                                any reply shall be filed by 11/27/19. Signed by Judge Janet Bond Arterton on
                                10/8/19. (Tooker, A.) (Entered: 10/09/2019)
           10/09/2019       527 Memorandum in Opposition re 523 MOTION Service Awards filed by Computer
                                Sciences Corp. (Anthony, William) (Entered: 10/09/2019)
           10/10/2019       528 REPORT AND RECOMMENDATIONS of Special Master and (1) Attachment A
                                Objections due by 10/20/2019
                                Signed by Special Master D. Charles Stohler on 10/10/19. (Barry, Donna) (Entered:
                                10/10/2019)
           10/16/2019       529 MOTION to Seal Memorandum of Law In Oppostion to Motion for Protective
                                Order and to Submit Detialed Time and Expense Records Under Seal by Computer
                                Sciences Corp. (Anthony, William) (Entered: 10/16/2019)
           10/16/2019       530 Sealed Document: Memorandum of Law In Opposition to Motion for Protective
                                Order & to Submit Detialed Time and Expense Records Under Seal by Computer
                                Sciences Corp re 529 MOTION to Seal Memorandum of Law In Oppostion to
                                Motion for Protective Order and to Submit Detialed Time and Expense Records
                                Under Seal . (Anthony, William) (Entered: 10/16/2019)
           10/16/2019       531 Memorandum in Opposition re 521 MOTION to Seal 520 Exhibit Q to Declaration
                                of Jahan C. Sagafi MOTION for Protective Order filed by Computer Sciences
                                Corp. (Anthony, William) (Entered: 10/16/2019)
           10/21/2019       532 TRANSCRIPT of Proceedings: Type of Hearing: Telephonic Status Conference.
                                Held on January 26, 2018 before Judge Janet Bond Arterton. Court Reporter: Tracy
                                L Gow. IMPORTANT NOTICE - REDACTION OF TRANSCRIPTS: To
                                remove personal identifier information from the transcript, a party must
                                electronically file a Notice of Intent to Request Redaction with the Clerk's Office
                                within seven (7) calendar days of this date. If no such Notice is filed, the court will
                                assume redaction of personal identifiers is not necessary and the transcript will be
                                made available through PACER without redaction 90 days from today's date. The
                                transcript may be viewed at the court public terminal or purchased through the
                                Court Reporter/Transcriber before the deadline for Release of Transcript
                                Restriction. After that date it may be obtained through PACER. The policy
                                governing the redaction of personal information is located on the court website at
                                www.ctd.uscourts.gov. Redaction Request due 11/11/2019. Redacted Transcript
                                Deadline set for 11/21/2019. Release of Transcript Restriction set for 1/19/2020.
                                (Gow, T.) (Entered: 10/21/2019)
           10/21/2019       533 TRANSCRIPT of Proceedings: Type of Hearing: Telephonic Status Conference.
                                Held on April 18, 2018 before Judge Janet Bond Arterton. Court Reporter: Tracy L
                                Gow. IMPORTANT NOTICE - REDACTION OF TRANSCRIPTS: To remove
                                personal identifier information from the transcript, a party must electronically file a
                                Notice of Intent to Request Redaction with the Clerk's Office within seven (7)
                                calendar days of this date. If no such Notice is filed, the court will assume redaction



63 of 67                                                                                                          8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 64 of 67

                                  of personal identifiers is not necessary and the transcript will be made available
                                  through PACER without redaction 90 days from today's date. The transcript may be
                                  viewed at the court public terminal or purchased through the Court
                                  Reporter/Transcriber before the deadline for Release of Transcript Restriction. After
                                  that date it may be obtained through PACER. The policy governing the redaction of
                                  personal information is located on the court website at www.ctd.uscourts.gov.
                                  Redaction Request due 11/11/2019. Redacted Transcript Deadline set for
                                  11/21/2019. Release of Transcript Restriction set for 1/19/2020. (Gow, T.) (Entered:
                                  10/21/2019)
           10/21/2019       534 TRANSCRIPT of Proceedings: Type of Hearing: Pretrial Conference. Held on
                                November 9, 2017 before Judge Janet Bond Arterton. Court Reporter: Tracy L
                                Gow. IMPORTANT NOTICE - REDACTION OF TRANSCRIPTS: To remove
                                personal identifier information from the transcript, a party must electronically file a
                                Notice of Intent to Request Redaction with the Clerk's Office within seven (7)
                                calendar days of this date. If no such Notice is filed, the court will assume redaction
                                of personal identifiers is not necessary and the transcript will be made available
                                through PACER without redaction 90 days from today's date. The transcript may be
                                viewed at the court public terminal or purchased through the Court
                                Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                                After that date it may be obtained through PACER. The policy governing the
                                redaction of personal information is located on the court website at
                                www.ctd.uscourts.gov. Redaction Request due 11/11/2019. Redacted Transcript
                                Deadline set for 11/21/2019. Release of Transcript Restriction set for 1/19/2020.
                                (Gow, T.) (Entered: 10/21/2019)
           10/21/2019       535 TRANSCRIPT of Proceedings: Type of Hearing: Telephonic Pretrial Conference.
                                Held on November 14, 2017 before Judge Janet Bond Arterton. Court Reporter:
                                Tracy L Gow. IMPORTANT NOTICE - REDACTION OF TRANSCRIPTS: To
                                remove personal identifier information from the transcript, a party must
                                electronically file a Notice of Intent to Request Redaction with the Clerk's Office
                                within seven (7) calendar days of this date. If no such Notice is filed, the court will
                                assume redaction of personal identifiers is not necessary and the transcript will be
                                made available through PACER without redaction 90 days from today's date. The
                                transcript may be viewed at the court public terminal or purchased through the
                                Court Reporter/Transcriber before the deadline for Release of Transcript
                                Restriction. After that date it may be obtained through PACER. The policy
                                governing the redaction of personal information is located on the court website at
                                www.ctd.uscourts.gov. Redaction Request due 11/11/2019. Redacted Transcript
                                Deadline set for 11/21/2019. Release of Transcript Restriction set for 1/19/2020.
                                (Gow, T.) (Entered: 10/21/2019)
           10/23/2019       536 REPLY to Response to 523 MOTION Service Awards filed by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Hutchinson, Daniel) (Entered:
                                10/23/2019)
           10/28/2019       537 NOTICE by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner re 520
                                MOTION for Attorney Fees and Costs Notice of Updated Costs and Errata
                                (Attachments: # 1 Exhibit C-2, # 2 Exhibit I-2, # 3 Exhibit N-2, # 4 Exhibit O-2, #
                                5 Exhibit P-2)(Sagafi, Jahan) (Entered: 10/28/2019)




64 of 67                                                                                                          8/24/2020, 9:30 AM
CT CMECF NextGen                                                   https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 65 of 67

           10/29/2019       538 Joint MOTION for Extension of Time Modification of the Briefing Schedule for
                                Post-Trial Motion for Attorneys' Fees and Costs by Computer Sciences Corp.
                                (Golder, David) (Entered: 10/29/2019)
           10/30/2019       539 ORDER granting 538 Joint Motion for Extension of Time. Defendant's deadline to
                                file an Opposition to Class Counsel's Post-Trial Motion for Attorney's Fees and
                                Costs shall be extended to November 4, 2019. Class Counsel's deadline to file a
                                Reply shall be extended to December 5, 2019. Signed by Judge Janet Bond
                                Arterton on 10/30/19. (Gutierrez, A.) (Entered: 10/30/2019)
           10/30/2019       540 REPLY to Response to 521 MOTION to Seal 520 Exhibit Q to Declaration of
                                Jahan C. Sagafi MOTION for Protective Order filed by Vernon Carre, Timothy
                                Colby, Joseph Strauch, Charles Turner. (Hutchinson, Daniel) (Entered: 10/30/2019)
           11/04/2019       541 Memorandum in Opposition re 520 MOTION for Attorney Fees and Costs filed by
                                Computer Sciences Corp. (Attachments: # 1 Affidavit Alexa M. Farmer, # 2 Exhibit
                                Exhibits 1,3,4 &15 to Alexa Farmer Declaration, # 3 Affidavit James P. Schratz, # 4
                                Exhibit Exhibits 1-11 & 15 to James Schratz Declaration)(Anthony, William)
                                (Entered: 11/04/2019)
           11/04/2019       542 MOTION to Seal Defendant's Opposition and its associated Exhibits which quote
                                portions of Class Counsel's Exhibit Q, which was filed as a sealed document
                                [Docket Entry No. 522] by Computer Sciences Corp. (Anthony, William) (Entered:
                                11/04/2019)
           11/04/2019       543 Sealed Document: Defendant's Opposition to Class Counsel's Motion for Attorneys'
                                Fees and Costs by Computer Sciences Corp re 542 MOTION to Seal Defendant's
                                Opposition and its associated Exhibits which quote portions of Class Counsel's
                                Exhibit Q, which was filed as a sealed document [Docket Entry No. 522] .
                                (Anthony, William) (Entered: 11/04/2019)
           11/04/2019       544 Sealed Document: Exhibits 2,5-14 to Declaration of Alexa Farmer by Computer
                                Sciences Corp re 542 MOTION to Seal Defendant's Opposition and its associated
                                Exhibits which quote portions of Class Counsel's Exhibit Q, which was filed as a
                                sealed document [Docket Entry No. 522] . (Anthony, William) (Entered:
                                11/04/2019)
           11/04/2019       545 Sealed Document: Exhibits 12-14 to James Schratz Declaration by Computer
                                Sciences Corp re 542 MOTION to Seal Defendant's Opposition and its associated
                                Exhibits which quote portions of Class Counsel's Exhibit Q, which was filed as a
                                sealed document [Docket Entry No. 522] . (Anthony, William) (Entered:
                                11/04/2019)
           11/15/2019       546 MOTION for Leave to File Excess Pages by Vernon Carre, Timothy Colby, Joseph
                                Strauch, Charles Turner. (Sagafi, Jahan) (Entered: 11/15/2019)
           11/18/2019       547 ORDER denying 546 Motion for Leave to File Excess Pages by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. Signed by Judge Janet Bond
                                Arterton on 11/18/19. (Gutierrez, A.) (Entered: 11/18/2019)
           11/21/2019       548 MOTION to Seal Docket Entry 541 by Computer Sciences Corp. (Anthony,
                                William) (Entered: 11/21/2019)
           11/21/2019       549 Memorandum in Opposition CORRECTED re 520 MOTION for Attorney Fees and
                                Costs filed by Computer Sciences Corp. (Anthony, William) (Entered: 11/21/2019)


65 of 67                                                                                                        8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 66 of 67

           12/05/2019       550 REPLY to Response to 520 MOTION for Attorney Fees and Costs filed by Vernon
                                Carre, Timothy Colby, Joseph Strauch, Charles Turner. (Sagafi, Jahan) (Entered:
                                12/05/2019)
           12/05/2019       551 AFFIDAVIT re 550 Reply to Response to Motion Signed By Jahan C. Sagafi filed
                                by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner. (Attachments: #
                                1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit
                                F, # 7 Exhibit G, # 8 Exhibit H)(Sagafi, Jahan) (Entered: 12/05/2019)
           12/06/2019       552 ORDER Approving and Adopting 528 Report and Recommendations regarding the
                                reasonableness of Plaintiffs' expert fees and costs without objection from the
                                parties. Signed by Judge Janet Bond Arterton on 12/6/19. (Gutierrez, A.) (Entered:
                                12/06/2019)
           01/23/2020       553 Joint STIPULATION and Proposed order to Amend Record by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Attachments: # 1 Exhibit A, # 2
                                Exhibit B, # 3 Exhibit C, # 4 Exhibit D)(Sagafi, Jahan) (Entered: 01/23/2020)
           02/13/2020       554 MOTION for Notice and Tolling by Vernon Carre, Timothy Colby, Joseph Strauch,
                                Charles Turner.Responses due by 3/5/2020 (Sagafi, Jahan) (Entered: 02/13/2020)
           02/13/2020       555 AFFIDAVIT re 554 MOTION for Notice and Tolling Signed By Jahan C. Sagafi
                                filed by Vernon Carre, Timothy Colby, Joseph Strauch, Charles Turner.
                                (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(Sagafi, Jahan) (Entered:
                                02/13/2020)
           03/05/2020       556 Memorandum in Opposition re 554 MOTION for Notice and Tolling filed by
                                Computer Sciences Corp. (Anthony, William) (Entered: 03/05/2020)
           03/10/2020       557 ORDER re 553 Joint Stipulation and Proposed Order filed by Vernon Carre,
                                Charles Turner, Joseph Strauch, Timothy Colby. Signed by Judge Janet Bond
                                Arterton on 3/9/20.(Tooker, Aimee) (Entered: 03/10/2020)
           03/19/2020       558 REPLY to Response to 554 MOTION for Notice and Tolling filed by Vernon Carre,
                                Timothy Colby, Joseph Strauch, Charles Turner. (Sagafi, Jahan) (Entered:
                                03/19/2020)
           03/19/2020       559 AFFIDAVIT re 558 Reply to Response to Motion for Notice and Tolling Signed By
                                Jahan C. Sagafi filed by Vernon Carre, Timothy Colby, Joseph Strauch, Charles
                                Turner. (Attachments: # 1 Exhibit A)(Sagafi, Jahan) (Entered: 03/19/2020)
           04/09/2020       560 ORDER denying Class Counsel's 521 Motion for Protective Order and to Seal 522
                                Exhibit Q to Declaration of Jahan C. Sagafi. The Court directs the Clerk to unseal
                                522 Exhibit Q. Signed by Judge Janet Bond Arterton on 4/9/20. (Gutierrez, A.)
                                (Entered: 04/09/2020)
           04/09/2020       561 ORDER finding as moot Defendant's Motions to Seal 529 542 548 . Defendant had
                                moved to seal documents 530 543 544 545 that quote from Class Counsel's time
                                records "until such time that the Court orders Plaintiffs' Exhibit Q to Declaration of
                                Jahan C. Sagafi, Docket Entry No. 522, unsealed." Because the Court has ordered
                                560 the unsealing of Exhibit Q, the Court now directs the Clerk to unseal
                                Documents 530 , 543 , 544 , and 545 . Signed by Judge Janet Bond Arterton on
                                4/9/20. (Gutierrez, A.) (Entered: 04/09/2020)




66 of 67                                                                                                          8/24/2020, 9:30 AM
CT CMECF NextGen                                                     https://ctd-ecf.sso.dcn/cgi-bin/DktRpt.pl?537815310983778-L_1_0-1
                        Case 3:14-cv-00956-JBA Document 566 Filed 08/24/20 Page 67 of 67

           04/10/2020       562 In light of the 561 Order finding as moot Defendant's 548 Motion to Seal, the Court
                                directs the Clerk to unseal Document 541 . Signed by Judge Janet Bond Arterton on
                                4/10/20. (Gutierrez, A.) (Entered: 04/10/2020)
           07/27/2020       563 ORDER: Class Counsel's 520 Motion for Attorneys' Fees and Costs is GRANTED
                                with modification, and Class Counsel's 523 Motion for Service Awards is
                                GRANTED. Signed by Judge Janet Bond Arterton on 7/27/20. (Attachments: # 1
                                Appendix: Lodestar Calculations) (Gutierrez, A.) (Entered: 07/27/2020)
           07/29/2020       564 ORDER granting 554 Plaintiffs' Motion for Notice and Tolling. The Court orders
                                the dismissal of the Ineligible Opt-Ins' claims and tolls the time for their asserting
                                any individual claims for a period of sixty days from the entry of this order. The
                                Court approves Plaintiffs' proposed Rule 23 Notice and directs its dissemination to
                                the thirty individuals identified in the List of Unnoticed Class Members. Signed by
                                Judge Janet Bond Arterton on 7/29/20.(Gutierrez, A.) (Entered: 07/29/2020)
           08/21/2020       565 NOTICE OF APPEAL by Computer Sciences Corp. (Golder, David) (Entered:
                                08/21/2020)




67 of 67                                                                                                          8/24/2020, 9:30 AM
